 MIDESSACONSTRUCTION CO.Midessa Construction CompanyandUnited Brother-hood of Carpenters and Joiners of America,Local Union 1428.Cases 16-CA-10895 and 16-CA-10938July 29, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn February8, 1984,AdministrativeLaw JudgeRichardJ.Linton issued the attached decision. TheRespondent filed exceptions and a supporting brief.The General Counsel filedan answering brief.'The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has consideredthe decision and therecord inlight of theexceptionsand briefs and hasdecided to affirm thejudge's rulings,findings,2 andconclusions,asmodifiedbelow,and to adopt therecommendedOrder as modified.3The judgefound,inter alia,that theRespondentviolated Section 8(a)(3) and(1)of the Act bylaying off twoteams ofsheetrockemployees onFebruary 11, 1983:4 Thomas Gallegos Jr. andCuahtemocAnguiano;and Salvador Machuca andAnastacioDominguezJr.5We agree with thejudge as tothe Machuca-Dominguezteam, but wedisagreeas to the Gallegos-Anguiano team.The Respondent undisputedly knew that Galle-gos andMachuca hadbeen leadersof, and that An-guiano had participatedin, the January 25, 1983protectedstrike protesting the Respondent's wagepolicies. It also demonstrated strong animus againstthese andotherstrikersby the variousunfair laborpracticesdescribedin the judge's decision, includ-ing the temporaryfiring ofall strikers on January' In light of the General Counsel'swithdrawal from consideration ofcertain portions of the answering brief,we deny the Respondent's motionto strike the brief in its entirety2 The Respondent has excepted to some of the Judges credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall products,91NLRB 544 (1950), enfd 188F2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsx In accordance with our decision inNew Horizonsfor theRetarded,283 NLRB 1173 (1987),interest on and after January I,1987, shall becomputed at the"short-term Federal rate"for the underpayment of taxesas set out in the 1986 amendment to 26 U S.C § 6621 Interest onamounts accrued prior to January 1. 1987 (the effective date of the 1986amendment to 26 U S.C. § 6621),shall be computed in accordance withFloridaSteelCorp.231 NLRB 651 (1977)We shall modify the recommended Order to conform to the violationsfound and to include a general cease-and-desist provision4 All dates are in 1983 unless otherwise indicated5The judge dismissed the complaint allegations regarding the other 12employees laid off that day26925 and the demotion on rehiring of Machuca afterthe strike.On the other hand,the Respondentlaid off em-ployees on February 11 for undisputedlylegitimateeconomic reasons and contendsthat itselected em-ployees for layoffbased on poorproductivity,rather than seniority,a legitimatefactor that hadbeen consistently relied on in past economic lay-offs.The GeneralCounsel has not excepted to thejudge's finding that no inference of unlawful dis-criminatory motive can be drawn merelyfrom thepercentageof formerstrikersamong those laidoff.6Consequently, as found bythe judge,a criti-cal factor both in theevaluation of the GeneralCounsel'sprima facie case and in subsequent con-siderationof whetherthe Respondentwould havetaken thesame action in the absence of union ac-tivitiesiswhetherthe Respondent's reasons for se-lecting theindividual employeesfor layoff with-stand scrutiny and, if not, whether an 'unlawfulmotive canbe inferred.The judge'sdrawing of an inference of unlawfulmotive fromrejection of theRespondent's poorproductivityallegations regardingthe Gallegos-An-guiano teamdirectly contradictshis own revisedfinding that: (1) thisteam was unacceptably slow intaking 3 days to complete a furrdownassignmenton February 8 to 10; and (2) a representative of theRespondent's chief customer had specifically com-plained aboutthissituation. Even assuming a primafacie caseof unlawfulmotivationand the validityof the judge's rejection of theRespondent's threeother criticismsof this employeeteam's poststrikework, we find thatthe foregoing evidenceof legiti-mate criticismand lack ofevidence of disparatetreatment negatesthe inferenceof unlawful motive.We, therefore,find that the Respondent has shownthat it wouldhave selected Gallegosand Anguianofor layoff evenin the absence of their union activi-ties.7The complaintregarding these two employ-ees is dismissed.On the otherhand,relying particularly on Ma-chuca's prior unlawful demotion,we agree withthe judge'scredibility-based rejectionof the Re-spondent's criticismof work byMachuca and Do-minguez and with his conclusionthat their layoffwas unlawful.The Respondenthas argued that thisteam took too much time on a poststrike assign-ment of framing and sheetrockingaClayDestaBank elevator penthouse compared to the timespent priorto the strike by anothersheetrock team6 Twelve of the sixteen laid-off employees participated in the January25 strikerSeeWright Line,251 NLRB 1083 (1980),enfd 662 F2d 899 (1st Cir1981), cert denied 455 U S 989(1982), approved inNLRB Y. Transporta-tion Management Corp.,462 U S.393 (1983)290 NLRB No. 39 270DECISIONSOF THE NATIONAL LABORRELATIONS BOARDworking on another identical penthouse.Thejudge,however,discredited the testimony of theRespondent'sForeman Brown and found that Ma-chuca-Dominguez worked 6 days(rather than 9, asalleged by Brown) and that the other team worked7-1/2 days(rather than 5, as alleged by Brown).Furthermore,the judge credited Machuca's testi-mony that Brown had said that the Machuca-Do-minguez team'swork on the penthouse was "look-ing real good."Finally,it is undisputed that Ma-chuca was regardedby theRespondent as a goodworker prior to the strike,and the judge againcreditedMachuca's testimony that he worked evenharder after the strike. In light of the above andthe absence of any credible evidence in support ofthe Respondent's criticism of the penthouse work,we agree with the judge that the General Counselhas proved the 8(a)(3) and (1) complaint allegationsregarding the February 11 layoff of Machuca andDominguez.ORDERThe National LaborRelations Board adopts therecommendedOrder of theadministrative lawjudge as modifiedbelow and orders that the Re-spondent,Midessa ConstructionCompany,Mid-land, Texas, its officers,agents,successors,and as-signs,shall take the action setforth in the Order asmodified.1.Insert the following as paragraphs 1(g) and(h)."(g) Selecting employeesfor layoff because theyengaged in union or otherprotectedactivities.To bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT interrogate you concerning yourunion or other protected activities.WE WILL NOT threaten to discharge you if youengage in activities on behalf of United Brother-hood of Carpenters and Joiners of America, LocalUnion 1428, or any other labor organization, or ifyou engage in other group action protected by theNational Labor Relations Act.WE WILL NOTdischargeyou if youengage in astrike over wages or other economic matters.WE WILL NOT require discharged economicstrikers to fill out new employment applicationsand be reevaluated at the time of rehire, as if theywere new employees.WE WILL NOT demote you because you engagein union orother activities protected by the Act.WE WILL NOT select you for layoff because youengage in union or other activitiesprotected by theAct.WE WILL NOTinany like or related mannerinterferewith,restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL make whole the below-named employ-ees because it has been found that we unlawfullydischarged them on January 25, 1983:"(h) In any like or related manner interferingCuahtemocwith, restraining,or coercing employees in the ex-AnguianoEzequiel Mataercise of the rights guaranteed them by Section 7Avitio A. CarrilloMario Mattaof the Act."Jesse R.2.Delete the names of Thomas B. Gallegos Jr.DominquezKevin Nicholsand Cuahtemoc Anguiano from paragraph 2(b).Anastacio3.Substitute the attached notice for that of theDominquez Jr.Derrill Popeadministrative law judge.Alvaro FuentesJames PopeThomas B.APPENDIXGallegos Jr.LouisRodriguezNOTICE ToEMPLOYEESJoe GaitanJames RowePOSTED BY ORDER OF THEBillGleasonDale SmithBill LeasureElivorio SotoNATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentVictor LeijaOrvie SpringsSalvador MachucaMike TapiaThe National Labor Relations Board has foundthat we violated the NationalLaborRelations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form,join,or assist any unionWE WILL offer AnastacioDominguez Jr. andSalvadorMachuca immediate and full reinstate-ment to theirformer jobs or, if those jobs nolonger exist,to substantially equivalent positions ofemploymentor, if no workisavailableor if theywould havebeen included in any subsequent lay-offs, then WEWILL establish a preferential hiring MIDESSACONSTRUCTION CO.list for the employees and offer them reinstatementbefore hiring or recalling others when we resumehiring,without prejudice to their seniority or otherrights or privileges previously enjoyed.WE WILL make Anastacio Dominguez Jr. andSalvador Machuca whole for any loss of earningsor other benefits resulting from their unlawfullayoff on February 11, 1983, less any net interimearnings,plus interest.WE WILL remove from the personnel files of theabove employees any reference to the terminationson January 25, 1983,and layoffs on February 11,1983, and WE WILL notify each of them in writingthat we have done so and that evidence of the un-lawful discriminatory actionswillnot be usedagainst them in any way in the future.MIDESSA CONSTRUCTION COMPANYRuthSmallandOliviaGarcia,Esqs.,for the GeneralCounsel.CharlesC.High Jr.andMichael D.McQueen, ' Esgs(Kimp,Smith,Duncan & Hammond),of El Paso,Texas, for the Respondent.Jim Purcell,of Midland, Texas, for the Charging Party.DECISIONSTATEMENT OF THE CASERICHARD J.LINTON,AdministrativeLaw Judge. Thiscasewastried beforeme in Midland,Texas, on eightdates beginning June 6 and closing July27, 1983, pursu-ant to theApril 6,1983 consolidated complaint (com-plaint)issued bytheGeneralCounselof theNationalLaborRelations Board through the Regional Directorfor Region 16 of the Board.The complaint is based onchargesfiled January31 and March2, 1983,in Cases 16-CA-10895and 16-CA-10938, respectively, by UnitedBrotherhood of Carpenters and Joinersof America,Local Union 1428(theUnion or Local 1428)againstMidessaConstructionCompany (RespondentorMidessa).11DidMidessaConstructionCompany discriminateagainst its former striking employeesby selecting 12 ofthem for layoff on February11, 1983, becauseof theirprotected strike and union activities(as the GeneralCounsel alleges),or was Midessa motivatedby a desireto correct work deficiencies and eliminate its least pro-ductive workers as it struggledto survivean economiccrisis(as the Company contends)?Thatgeneral question,plus subsidiary issues, is presented for resolution here.In the complaint the General Counsel alleges that Re-spondent violated Section 8(a)(1) of theAct by interro-gating employees,harassing them,threatening them withdischarge,and disparately enforcing work rules relatingto production,breaks,and lunch periods,and Section8(a)(3) of theAct byterminating certain employees onJanuary 25,1983, requiring them to fill out new applica-'All dates are for 1983 unless otherwise indicated.271tionswhen recalled,and terminating certain employeeson February 11, 1983.By its answer Respondent admits certain factual mat-ters but denies violatingthe Act.On theentirerecord,including myobservation of thedemeanorof thewitnesses,and afterconsideration of thebriefs filed by the General Counseland Respondent, Imake the followingFINDINGS OF FACTI.JURISDICTIONMidessa ConstructionCompany, a Texas corporationwith its principalofficeand place of business in Midland,Texas,does acousticaland drywall workas a subcontrac-tor in the building and construction industry.During thepast 12 months Midessa purchased and received, at itsTexas facility,goods and materials valued in excess of$50,000 directly frompoints outside the Stateof Texas.Respondent admits, andIfind,that it is an employerwithin the meaning of Section 2(2), (6), and(7) of theAct.II.LABOR ORGANIZATION INVOLVEDRespondent admits,and I find,thatUnited Brother-hood of Carpentersand Joinersof America, Local Union1428 is a labor organization within the meaning of Sec-tion2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. OverviewOn themorning of January25, 1983, some 25 to 30employees of Respondent gathered at the gateto one ofMidessa's jobsites and refused to go towork.Theywanted higherpay. Timingof the strike was unfortunate,forMidessa was experiencing a doublewhammy of (1)cost overruns and (2)customer dissatisfaction with qual-ity and progress on Midessa's constructionjobs.WhetherRespondent fired the strikers on January 25 is one of ourfirstissues.In any event,Midessa rehired them a fewdayslaterto lay off 16employees12 of whom were re-called strikers)on February11, assertedly for economicreasons.Although the General Counseldoes not allege that thelayoffitself was illegal,he does contend, through his trialattorneys, that Respondent was unlawfully motivated inthe selection it made forthe layoff. Of the 16 employeesso terminated,12 had been strikers. Moreover,the Gen-eralCounsel's argument continues,Respondent demon-strated animus against the strikersafter theyreturned towork by,among other conduct,burdening them withhigher production standards and disparately enforcingwork rules against them.Counteringthe GeneralCounsel's animus and harass-ment contentions,Midessa argues that its tighter enforce-ment of preexisting work rules and imposition of in-creased productivity standards were steps adopted tohelp save theCompanyfrom economic disaster. Re-spondent defends itslayoffselection on the ground thatthe employees were picked in the usual fashion-the 272DECISIONS OF THENATIONALLABOR RELATIONS BOARDleast productive were elected for separation.In this se-lection process,a point Midessa considered was the (dis-puted)fact that some of the strikers selected had en-gaged in a slowdown after their return to work.B. Background1.Midessa and its construction jobsRespondent is a commercial drywall and acousticalsubcontractor.Max H.DeVilbiss,president of Midessa,established the firm in June1978 (Tr. 274, 932). DeVil-biss explained that drywallworkconsists of installing themetal stud framing,plus any insulation,and hanging thesheetrock on the metal studs.The acoustical work in-volves installing ceiling frames in the form of metalgrids, placing the insulation above that,and applying theacoustical pads(Tr. 275).AssistingDeVilbissin the man-agement of his firm are General Superintendent JoeBeasley,OfficeManager Warren Brown,and ajob fore-man in charge ofeach job (Tr. 294, 933).Around January-February1983 Respondent had abouta dozen jobs under construction in the Midland-Odessa,Texas area.Nearly all the jobs were in Midland, withone being in Odessa, and another job (First State Bank)being in Abilene, Texas.Therewere about 100 drywallemployees on Respondent's payroll at thistime.Thenames of some of the Midland jobs appear frequently inthe record.The moreprominent ones are:Gulf Building,Dinero Plaza,Petroleum CenterNorth (PetroNorth),and ClayDesta Bank Building(Tr. 277-278,281, 938).2.Unfavorable conditions developAround mid-January 1983 Respondent became awareof two developments.First,the financial condition ofMidessawas starting to deteriorate"rapidly,"andsecond,Area Builders Inc.,Midessa's chief customer,wrote DeVilbiss a strongly worded letter complaining ofpoor quality (Tr. 933, 943). Although DeVilbiss neverspecified which of the two conditions came to his atten-tion first,itappears that the letter, dated(Wednesday)January 12, probably did, for DeVilbiss testified it wasabout the third week of January that he began preparinga list of the jobs he was concerned about(Tr. 934, 990,994).The letter of January 12, 1983, if from Ray Dunlap,AreaBuilders' general superintendent, toMidessa re-garding the Dinero Plaza job (R. Exh. 13).2 The textreads:Dear Max,Attached hereto are 5 invoices from T & M PaintCo. for corrective work done due to your work notbeing done correctly.I suggest you get with Ralph Madry and resolvethis directly with him and advise me accordingly.Max, I know personally that Kenneth Key hasmany times complained about your quality of workand lack of supervision.My personal contact withthe job verifies that this condition has existed. Youcannot afford this kind of operation and cannot tol-erate it.The workmanship and supervision on thisjob is the worst I have seen in all your work donefor us;however your quality has been poor in otherinstances.As you know,several proposed lease areas arenow being considered.If you are not prepared tocorrect the problems above described,there is noneed to start.We absolutely and positively will notaccept or tolerate continuation of this situation.Iwas also at the Parker Building yesterday andinstructedKevan Amonett to refuse to let you in-stall sheetrock on this job until you have straight-ened the walls. By copy of this letter, I am also ad-vising himto check all your future wallsbeforetheyare sheetrocked,bedded and taped.I do not see how you can keep from insisting anddemanding that your people provide a straight wall,but if you can't-I can!There are times on various jobs where work isrequired to be done on Saturday.This sometimesoccurs due to your lack of progress,ours, nature ofthe job or other conditions.In the past you have re-fused to do so.Certainly I want you to know that Ihonor and respect your belief and in no way wouldIdiscriminate against it; however there are justsimply times that work must be performed on Sat-urday.My personal belief is Sunday as being theLord'sDay, however if necessity demands, I per-sonally will work on Sunday and will ask others todo so.Iam not askingyou todo anything that Imyself would not do.I regret the necessity of having to write a letterof this nature of criticism.Ihope you will accept itas being constructive-for your benefit and forours.Sincerely yours,AREA BUILDERS, INC.Ray DunlapGeneral SuperintendentAfter receivingthis letter,DeVilbiss,Ifind,compiledhis job list.3The listcontains the namesof 20 jobs (R.Exh. 9).DeVilbissdiscovered that labor costs were amajor problem,forMidessa was spending about $1.50 toget $1 worth of production(Tr. 933).Midessa lost about$100,000on the Dinero Plaza job. Expressingthe obvi-ous,DeVilbisstestified thatRespondent\wouldbe bank-ruptif all itsjobsended as Dinero(Tr. 939).DeVilbiss testifiedthatof the 20 jobs showon the listhe compiled, 17 were eithercomplete or substantially so(Tr. 934, 979). The jobs withsignificantwork left werethe Gulf Building,ClayDesta,and PetroNorth (Tr. 978,1000).AlthoughDinero was not completed until lateMay, and not acceptedby the owneruntil July, that wasbecause Midessa had to do a lot of corrective work on2 DeVilbisstestified that Area Budder is Midessa's biggest customer.In addition to the Dmero Plaza project,AreaBuilders was the generalcontractor on the Petroleum North andClayDestaPlaza,lobs,plusothers,where Midessa was working(Tr 944)a It is clear that Dunlap '% letter set off alarm bells at Midessa Respond-ent could not afford to lose its position as a subcontractor for Area Build-ers MIDESSA CONSTRUCTION CO.the job (Tr. 939,992, 999).DeVilbisstestified that a sub-contractor has to absorb the cost of his own mistakes(Tr. 996).The job list contains five columns of data:name ofeach job,the budgeted cost figure,the amount of budgetdollars remaining(or exceeding budget),and the cost asa percentageof thebudgeted figure.4Thus, DeVilbisstestified,100 percent means that thejob, ifcomplete, isright on line with the budget target(Tr. 935).However,the list does not reflect the stage of each job(Tr. 991).The percentage figure of ClayDesta at 68,being 32 per-cent under the budget target,would be reason to cele-brate if the job were 98 percent complete,but cause forgloom if the job were at only the 25-percent completionstage.In fact,testifiedClayDesta Job Foreman MarvinBrown,the ClayDesta job was about 50-percent com-plete,yet 68 percent of the budgeted cost had been used(Tr. 1034).5DeVilbiss testified that ClayDesta was alittlebehind,"but not so much that we, couldn'tcatchup." His concern was that if the job exceeded budget, asNorthwest Elementary or Dinero Plaza had done, thenMidessa was"in a heap of trouble." (Tr. 992.)Dinero,basically complete(Tr. 992),is listed at 155 percent ofbudget;Northwest Elementary,complete or substantiallyso, at 311 percent.Perhaps it should be noted that the last four jobs onthe list,Dinero, Gulf, ClayDesta,and Petro North, werealsoMidessa's biggest in terms of budget dollars.° Gulf isthe largest,at over $313,000, ClayDesta second,at over$196,000,Dinero third, at just over $100,000, and PetroNorth fourth,at over $69,000.Tenof the other sixteenweigh in at less than $5500 each.The remaining six aver-age about$30,000 each.Excluding Gulf, ClayDesta, andPetro North only three of the other jobs finished withinthe budgeted labor cost.The largest of those three wasfor $17,486, the smallest was for $291,and the third wasfor $1064.Because of DeVilbiss'testimony that Midessa keeps arunning total for its labor costs on these jobs(Tr. 942,993), his assertion that the Company's financial conditionbegan to "deteriorate rapidly" in January 1983 is not tobe understood as something that happened over a week-end. Rather,it seems clear that DeVilbiss suddenly real-ized,on compiling his running totals into a chart, thatMidessa's financial condition was on a downhill slide.Thisfinancial analysis byDeVilbisswas preceded, Ihave found, by the letter from Ray Dunlap,the generalsuperintendent of Area Builders, Inc.DeVilbiss,faced with the economic threat to Respond-ent inherent in both Dunlap's letter and the job cost fig-4DeVilbiss testified that the budget figure does not includeprofit oroverhead(Tr. 935).It appears that the figures are in terms of direct laborcosts only (Tr 934-935, 942)5 Foreman Brown confirmed that his estimate of the completion stageof thejob came from his knowledge of the job,and not from anything onthe tabulated list (Tr. 1094)As earlier noted,the budget figures relate only to direct labor costs,or, asDeVilbiss phrasedit,"raw" labor costs(Tr. 934, 935, 942). Thelisted budget is not an accounting budget.DeVilbiss testifiedthat he bidsa job by first listing the "raw" cost of labor and material(the list hereapparently does not include the cost of material),and then adds"taxes,insurance, overhead,profit,and that gives us our total for us to bid thejob at." (Tr. 942 )273ures,addressed his own letter,datedJanuary 24, toMidessa'semployees.He personally posted a copy atClayDestaand PetroNorth on thatsame day,and at theother jobsitesthe next morning.He showedthe job fore-men the jobcost tabulations,told the foremen to readthe letter to the employees,and to getmore productivityand quality from the (Tr. 944a-945). The January 24letter(with twotypographicalmisspellingscorrected)reads (R. Exh. 8):To All Employeesof MidessaConstruction Co.We havebeen receivingin the officemany com-plaints about a lackof qualityworkmanship on ourvariousjobs.Ihave personally inspectedmany jobsand found poor quality.I have also noticed in manycases there washardly any forward production be-cause mostof thecrew was fixing walls,ceilingsand other componentsthatshould have been doneright thefirst time.The poor qualitymentioned above has beenshowing up in the production figures.In the past sixmonths there has been no job, save one,that did notgo over the budget forlabor. I believe thisis due toa bad work attitudefor a lot of you plus the factthatwe are doing the same job overand over be-causeof poor workmanship.The sum ofthematter is that neitherof theseconditions can be tolerated any more as this canlead to thedeath of thecompany and/or your jobs.Take responsibility for your workand put out afinished product that you can be proud of.Remem-ber, if youdon't havetime to doa job right youcertainlydo not havetime to doitover.I regret the necessityof havingto write a letterof this nature. I hope youallwill accept it as beingconstructivefor your benefitand for the company.SincerelyMax H.DeVilbissPresidentThe memofrom DeVilbisssparked a reaction he didnot expect.C. The January 1983 Strike1.Strikers terminated,then reinstatedThereisno dispute that the morning of January 25,the day after DeVilbissposted his memo to employees,some 25 to 60 employees gathered in a parking lot at thegate totheClayDesta jobsite and declined to go towork.?Most of theClayDestaemployees were so gath-ered, and some employeesfrom the Petro North jobsitejoined them. Drywaller Thomas B. "Tommy"GallegosJr.wasamong the employees present.Gallegos is very experiencedin the work of commer-cial drywalling.At this time both he and Salvador Ma-chuca(a disputed issue iswhetherMachuca was a lead-man at this time)were workingat ClayDesta. The testi-r Estimates of the numbers vary.One explanation for the differencemay be that other employees,not present at the beginning, arrived later. 274DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDmony of Gallegos and Machuca,key witnesses for theGeneral Counsel,disclose that employees became upsetover the memo from DeVilbiss in light of the fact thatthey had been expecting a pay increase since January 1,1983.Gallegos testified that the pay increase expectationwas based on the fact that area unions had received apay increase then, and that Midessa's practice,when Gal-legos previously worked for the Company,was to followthe pattern set by the union contracts in the area (Tr.437, 598). Either Gallegos (Tr. 344, 432-440, 566-568) orMachuca(Tr. 604-606, 655-664), or both(each describesdoing so himself),toldMarvin Brown on January 24 thatthe employees wanted to meet with Superintendent JoeBeasley,or PresidentMax DeVilbiss,about getting araise for the employees.Theytestified that Brown calledthe office to arrange the meeting.Brown confirms thathe was requested and that he did call the office and ar-range for a meeting(Tr. 1035). After hiscall,BrowntoldGallegos and the whole crew,which hadgathered,that both DeVilbiss and Beasley would be at the jobshack(located on the second floor of ClayDesta Bank) at8 a.m. the next day to talk with them(Tr. 1036).Around 8 a.m. on January 25, 1983, DeVilbiss, Beas-ley, and Brown went to the gate to talk to the employ-ees. It seems that Gallegos served as the spokesman forthe employees.DeVilbiss spoke with Gallegos, to thegroup,and with some individual employees.GallegostoldDeVilbiss that the employees were on a walkout,and that they wanted to discuss wages(Tr. 444). It isclear that they were striking for a pay increase.DeVil-biss offered to meet with four or five of the employees ifthe others would return to work,but that was rejected.DeVilbiss showed Gallegos the chart of labor cost tabu-lations for the various jobs.They also discussed thememo from DeVilbiss about poor quality and low pro-ductivity.The end result was a standoff.DeVilbiss de-clined to grant a pay increase,and the employees de-clined to go to work without one.The parties stipulated that when the employees toldDeVilbiss that they were leaving to go to the union hall,DeVilbiss told the group that if they were not back (atwork)by 10 a.m. they no longer had jobs with Midessa(Tr. 9-11). AttrialDeVilbiss confirmed that those em-ployees who had not returnedtowork by10 a.m. nolonger had jobs with Midessa(Tr. 326-327).8 It seemsclear that he also told the group that if they were notback by 10 a.m. they could pick up their checks at 2p.m. Indeed,DeVilbiss testified that he paid the peoplelater that day who had not returned by 10 a.m., and thathe had prepared a list of their names(Tr. 953-954). Thislist,containing 25 names, is in evidence as Respondent'sExhibit 14(Tr. 975).Paragraph 8 of the complaint al-leges that on or about January 25 Respondent terminated24 named employees.The complaint also contains an al-legation that Respondent violated Section 8(a)(1) and (3)of the Actby terminating the employees named in para-graph 8.Most of the individuals named in paragraph 88 At trialDeVilbiss,although declining to say that the strikers hadbeen fired,stated that as of 10 a.m. the strikers no longer hadjobs withMidessa, and that they were no longer his employees after 10 a.m. (Tr.326, 327, 331-332)and the paychecklist (R.Exh. 14)are the same employ-ees, but there are afew differences.9Returningfor amoment to the remarksDeVilbissmadeto thegroup on January25, I notethat at onepoint in his testimony he asserted that his reference to re-turning by 10 a.m. included the additional statement thathe would hire people toput on thejob because he had toman thejob (Tr. 330). Helater testified that he set a 10a.m. deadline becausehe had toman thejob (Tr. 947). Iobserved DeVilbiss closelyas hetestifiedand, on thebasis of demeanor,Ifind that he attempted to embellishhis 10 a.m. deadline statement.Ido not believe him re-garding his add-on clause about manning the job. Hemay verywell have intended to man thejob. It is justthat I find he did not say anything about manning thejob in hisremarksto the group.Itwasapparently shortly after9 a.m. on January 25that the strikers wentto theunion hallof CarpentersLocal 1428 atthe invitationof Dick Sampson,presidentof Local 1428,who was present at the scene(Tr. 576,780).10About 30 of Midessa's employees went to the unionhall that morningwhere they conferred withrepresenta-tives of the Union. DeVilbiss testifiedthat around 10a.m. Union Representative Al Spring telephone him andsaid he had approximately 30 of Midessa's employeesthere(Tr. 282, 952). DeVilbissreplied that if it was after10 a.m. Spring did not have any employees of Midessa(Tr. 282).Springreplied thattheNLRB might take adifferentview. He then informedDeVilbiss that he hadadvisedthe employeesto returntowork,and that theemployees had elected a negotiating committeeof aboutseven employees plus two union representatives to meetwith DeVilbissto negotiate.DeVilbissat firstrejectedthe request to meet,but thentold Springthat he wouldthink about it and call him back(Tr. 283, 953). Laterthat day, around1to 1:30 p.m., DeVilbisscalled Springback and told him thatthere would beno meeting, butthat the mencould pickup theirpaychecksat 2 p.m.(Tr. 283).Still later on January25 DeVilbiss,as hetestified (Tr.284, 953), received the followingmailgram from Spring(G.C. Exh. 3):PER OUR TELEPHONE CONVERSATION 10:15 AMTUESDAY,JANUARY 25, 1983, BE ADVISED THAT AMAJORITY OF YOUR EMPLOYEES HAVE DESIGNED[DESIGNATED]CARPENTERS LOCAL UNION 1428,UNITED BROTHERHOOD OF CARPENTERS AND JOIN-ERS OF AMERICA AFL-CIO AS THEIR BARGAININGREPRESENTATIVE IN MATTERS CONCERNING THEIRWAGES,HOURS OF WORK, AND WORKING CONDI-TIONSWHICH IS IN ACCORDANCE WITH THEIR9 Ernesto Armendariz and Eliwo Ibarbo are named in par 8,but not inthe paycheck list on the other hand,paychecks were issued to AbrahamHermiz,TonyHermiz,and Thomas Donica,but their names are not in-cluded in par 810 Gallegos testified that he saw Jim Purcell.business representative ofLocal 1428,as Purcell wt in his automobile in front of ClayDesta bankthatmorning(Tr 576)The night before Gallegos had called the Unionfor advice(Tr. 576) MIDESSACONSTRUCTION CO.275RIGHTS UNDER THE NATIONAL LABOR RELATIONSACT AS AMENDED.THE UNION HAS ADVISED YOUR EMPLOYEES TORETURN TO WORK IMMEDIATELY AT THE RATE OFWAGES THEY WERE RECEIVINGPRIORTO THE STOP-PAGE AND THEY HAVE AGREED; PROVIDED THECOMPANY WILL AGREE TO MEET AND NEGOTIATE ACOLLECTIVE BARGAINING AGREEMENT WITH THEUNION REPRESENTATIVES AND A COMMITTEE COM-PRISED OF THE FOLLOWINGMIDESSACONSTRUCTIONCO EMPLOYEES: TOM GALLEGOS, JIM POPE, SALVA-DOR MACHUCA, JOE GAITON, AND DAVID WILLIAMS.THIS OFFER STANDS.THE UNION CAN ADVISE ALL EMPLOYEES TORETURN TO WORK BY 8 AM THURSDAY, JANUARY 27,1983,PROVIDED YOU CAN AGREE TO MEET.THE UNION AND COMMITTEE CAN MEET WEDNES-DAY, JANUARY 26, 1983, on a two hour notice. yourimmediate reply is urgently requested.Midessa did not respond to the mailgram. Respondentprepared the list of those to whom checks were issued(Tr. 954). The list contains the names of 25 individuals(R. Exh. 14). DeVilbiss testified that most of the groupcame to Midessa's office around 3 p.m. and picked uptheir paychecks (Tr. 954). As already noted, these 25 aresubstantially the same as the 24 employees the GeneralCounsel names in complaint paragraph 8 as having beenterminated by Respondent on January 25, 1983.11Although the strikers were at the union hall theyworked with Union Representative Al Spring in prepar-ing anoffer to return to work. On Thursday, January 27,1983, four members of the committee (Joe Gaiton,Thomas Gallegos, Salvador Machuca, and David Wil-liams)hand delivered the written offer to Midessa byGallegos, presenting it to Superintendent Beasley (Tr.287, 352, 459, 672, 958). The handwritten offer, ad-dressed to DeVilbiss and signed by 15 of the strikers,reads (G.C. Exh. 4):We the undersigned employees of Midessa Con-structionCo. unconditionally agree to return towork at the same classification and rate of pay wewere receiving prior to the current dispute on Janu-ary 25, 1983.DeVilbiss testified that he was telephonically notifiedabout the delivery of the offer and he gave instructions(to Beasley, apparently) that the strikers should fill outnew employment applications. This was a means, DeVil-biss admits, ofstallingfor time until he could obtain legalcounsel (Tr. 958-959).Paragraph 7(d) of the complaint asserts that on orabout January 27, 1983, Respondent, through Beasley,"orally stated that employees who were to be rehiredhad to fill out new applications and be reevaluated fol-I IComplaint par 8 doe% not listthe namesof Thomas. Domca, Abra-ham Hermiz,or TonyHermiz,but they are included amongthe nameson R. Exh.14On the other hand, par 8 also includes. Ernesto Armen-dariz and EliseoIbarbo, but they arenot named onR. Exh 14 Thereason for the differenceregardingArmendariz and Ibarbo will be di%-cus.s.ed shortlylowing theirengagingin protected activity." The com-plaint alleges that Respondent violated Section 8(a)(1) oftheAct by such conduct. The parties stipulated to thefactual accuracy of paragraph 7(d) of the complaint (Tr.9-10).Midessa, noting that such conduct occurred beforeitobtainedlegal counsel,expressly declines to contestthe allegation of a violation in this respect (Br. 9). Jour-neymen drywallers Tommy Gallegos and Ezequiel Mataconfirmed the facts. Gallegos testified that when he pre-sented the return-to-work offer to Beasley on January 27Beasley informed him that he would have to reapply andhe gave Gallegos a stack of applications. Beasley saidthatMidessa would reevaluate them and notify them at alater date whether they would return (Tr. 353). WhenGallegos returned to the union hall, Union Representa-tiveAl Spring advised him to complete the applicationand submit it to Midessa. Gallegos and some others didso that very day. Mata credibly testified that when he re-turned around February 1, Beasley required him to fillout a new application (Tr. 163).On Friday, January 28, 1983, DeVilbliss met with anattorney (Tr. 959). That meeting resulted in DeVilbisssending the following letter, dated January 28, 1983, toall the individuals for whom checks had been issued onJanuary 25 (Tr. 289, 959-960). The text of the letterreads (G.C. Exh. 5):On Tuesday, January 25, 1983, you were amongthe employees who engaged in a strike against theCompany and failed to return to work when re-quested to do so. The newspaper accounts of thisincident reported you were "fired" by the Companyfor engaging in such activity.Ihave reviewed this entire matter and under-stand that the National Labor Relations Act prohib-itsanemployer from discharging employees whogo on strike for higher wages or because of com-plaints over wage increases. In such cases, an em-ployer can lawfully hire permanent replacementsfor the strikers but cannot "fire" them.The Company did hire replacements for many ofthe employees who failed to return to work lastTuesday. However, because of some of the thingsthat were said, it may appear to you that you wereactually fired forgoingon strikeagainstus.Thatwould be unlawful.It is not my intention to violate the law. I like-wise do not want to give you or anyone the impres-sion that you were "fired" for engaging in such ac-tivities.Accordingly, and to remove any doubt youor anyone else may have concerning this matter, weare offering you immediate and unconditional rein-statementto the job and pay rate you held on Tues-day, January 25, 1983. You should report to theforeman on the project where you were working atthe normal starting time on the day following re-ceipt of this letter.The issues that prompted this strike have beenturned over to our lawyers. However, we want youto know that neither you nor any other employeewill be disciplined or discharged for engaging inany conduct protected by the National Labor Rela- 276DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtionsAct.Wewill comply with the law as weknow you will.Midessa also notified as many of the strikers as it couldto attend a meeting held at the company office on Janu-ary 30so that copies of the letters could be hand deliv-ered.Gallegos testified that about 16 employees attendedthe meeting(Tr. 354). DeVilbisstestified that about one-half the group of 25 reported to work Monday,January31, that most of the others returnedTuesday, February1, and that there were a couple of others who came in aday or two later.All but fivereturned,he testified (Tr.290).AlthoughDeVilbiss testified that all the replace-ments who had been hired were laid off to accommodatethe reinstatement of the strikers(Tr. 961),Job ForemanMarvin Brown,aswe shall see later, identified at leastthree that he retained(Tr. 1049).2.Other eventsduring the strikea.DeVilbiss' conversationwith James PopeJamesPopewas one of the strikers gathered outsidethe fence the morningof January 25. Pope recently hadbeen demotedfrom hisposition as job foreman of theDineroPlaza job,and he was displeasedwith thataction.After DeVilbiss arrived, Popeasked howDeVilbiss wasdoing(Tr. 718). The latter,apparently surprised at thepresence of Pope, concedesthat heasked what Pope wasdoing thereinvolved "in this." (Tr. 318.)Pope repliedthat he was upsetoverhis demotion and thefact that hisbrother,strikerDerrillPope,had not received a payraise.Counsel for the General Counselargues that thequestionby DeVilbisstends to becoerciveand consti-tutes a violationof Section8(a)(1) of theAct, asallegedin paragraph7(a) ofthe complaint.I find thatDeVilbiss'question was more in the nature of a surprise reaction onseeing hisformer jobforeman.Pope initiatedthe conver-sation,DeVilbiss'questionwas not followed by anyotherremarks alleged to be coercive,and the circum-stancesfall short of showing that thebare question wasviolative of Section 8(a)(1) ofthe Act.On the otherhand,the questionby DeVilbiss will beconsidered and weighedwhen theissue of motivation isdiscussed later.Thisis so chiefly because there is otherconduct byDeVilbiss,as discussed below.b.Conduct by Max DeVilbiss and Joe BeasleyThereremains other conduct to be considered in rela-tion to complaint paragraph7(a).On themorning of Jan-uary 25 a few of the employeeswere concerned aboutthe safetyof theirautomobilesif theydid not participatein the strike.Theseemployees included Ernesto Armen-dariz,Eliseo Ibarbo, and Ezequiel Mata.There is a dis-pute in therecord over whether they asked for or weregiven theday off.I resolve that particular point of con-tention later.The fact isthat all three were among thosegoing to the union hall on January25.Each of the threereturnedto work thenext day.Before the strikersleft forthe union hall on January25,Mata walkedover to DeVilbiss,apparently to expressconcern about damage to his car if he remained. WhenMata approached,DeVilbiss asked, "Mata,who startedall this?"(Tr. 160.)Mata said he did not know. He ex-pressed fear about the safety of his vehicle.DeVilbisssaid that Mata could park it inside the fence,butMatadeclined the offer on the basis that DeVilbiss could notguarantee the car's safety afterwork.As a witness, De-Vilbissdid not deny that he had so questioned Mata. Ifind that such question,asking for the identity of theperson or persons responsible for leading the walkout,tends to be coercive and violated Section 8(a)(1) of theAct, as alleged in complaint paragraph 7(a).The followingday, January 26, Mata reported to De-Vilbiss at the ClayDesta jobsite for the purpose of goingto work or getting his job back.' 2Mata testified that onthis occasion DeVilbiss asked whether Mata had gone tothe union hall. When Mata replied in the affirmative, De-Vilbiss stated(Tr. 163):Well I can'tput you back to work Mata.On cross-examination Mata repeated his testimony (Tr.186, 188).Mata's pretrial affidavit apparently has no de-scription of this conversation.Indeed,the affidavit appar-ently contains the following statement(Tr. 191):No supervisor ever talked to me personally aboutthe walkout or about the union.Matatestifiedthat hedid not thinkhe had made such astatement to the Board agent,that he had reported theconversation to the Board agent and that,as he does notread much English, the Board agent readthe affidavit tohim (Tr. 191-192). The affidavit (R. Exh. 2) was not of-fered in evidence, and DeVilbissdid not address this sub-ject in his testimony.Counsel for the GeneralCounseldoes not rely on this conversation in the brief.Neverthe-less, the testimony is before me.Iobserved the demeanor of Mata as he testified, and Iobservedthat he testified in a persuasivefashion.Al-though Mata can read enough English to get by, such aswitha job application,he is far from fluent in the lan-guage.Whateverthe actual explanationfor the mixupbetween Mata and the Board agent taking his pretrialstatement,Icredit the testimonygiven byMata beforeme. Because there is no complaint allegation coveringDeVilbiss' coercivestatement, because Respondent didnot seek to litigate the matter in its own case-in-chief,and asthe General Counsel doesnot seek a finding of aviolationon the fullylitigated theory,Ishall not findthatRespondent violated Section 8(a)(1) or(3) of theAct bythe refusalof DeVilbissto allow Mata to returnto workon January26, 1983.However, I shall considerthis conduct when I evaluate the motivation issue dis-cussed later.In paragraph7(b) of thecomplaint, the General Coun-sel alleges that Respondent violated Section 8(a)(1) ofthe Act whenSuperintendent Joe Beasley"On or aboutJanuary 26 . . .orally interrogated its employees regard-ing their union activities and threatened them with dis-' d I need not decide whether Mata considered himself as returning towork after being granted a day off, or whether he was seeking to get hisjob back after deeming himself fired the day before MIDESSACONSTRUCTION CO.charge should they be found to have engaged in such ac-tivities."The parties stipulated to the facts of this allega-tion(Tr. 9-10).The testimony of Ernesto Armendarizand Eliseo Ibarbo' a reflects that this occurred whenthey returned to the jobsite on January 26. Armendariztestified that he asked Beasley about gettingtheir (Ar-mendariz and Ibarbo) jobsback.Beasley asked whetherhe had gone to the union hall the day before,and Ar-mendariz replied that he had not(Tr. 92,93).He was un-truthful because he feared he would not get the job,which he needed to support his family(Tr. 116). Armen-dariz acted as the interpreter for Ibarbo,and it appearsthat Beasley either asked about both or Armendariz con-veyed Ibarbo's statement that he also did not go to theunion hall(Tr. 130,146). Ibarbo was untruthful because,he testified,he has eight children to support(Tr. 146).DeVilbiss testified that Respondent regularly communi-cateswith its employees,who cannot converse in Eng-lish, by utilizing the services of their bilingual coworkers("li;r:3,19-320). Job Foreman Marvin Brown confirmedthat such was the standard method of communication(Tr. 1097-1098). In that situation, Respondent made theemployee-interpreter its agent for such communication.Ibarbo's testimony,therefore, concerning what Superin-tendent Beasley conveyed to him through interpreter Ar-mendariz, ;isnot hearsay.Armendariz and Ibarbo wereput.to work and continued working until laid off on Feb-ruarys 11, 1983. Mata was,not given work until reinstatedwith.the others or} February 1, 1983.Beasley,was not a.witness, and in light of the stipula-tion reg{krding thenaccuracy of paragraph7(b) of thecomplaint(T,r,,9-10),Respondent does not contest thatallegation.-thereforeAnd that Respondent,by Beasley'sconduct,violated Section 8(a)(1) of the Act as alleged.3.Conclusions,regarding termination of the strikersThe General-Counsel, contends that Respondent firedthe strikers,infact,,on ianuary 25, 1983,and thatMidessa violated Sectigltl8(s)(1) and(3) of the Act in sodoing.Respondent argues that the total circumstances re-flect that there is no violation,because the strikers wouldhave understood that DeVilbiss was simply informingthem that they could be replacedif theydid not returnto work by 10 a.m. on January 25.14 Indeed,Respondentpoints to elements of the testimonyby whichvariousstrikers assert that they considered themselves as beingon strikefor 2or 3 days.Others, however, testified thatthey considered themselves fired as of 10 a.m. on Janu-ary 25.Ifind that DeVilbiss in fact fired the strikers effectiveat 10 a.m. Tuesday,January 25,1983, and that his wordsand actions reasonably conveyed such a message. As Re-spondent admittedly knew that the concerted walkoutwas to protest wages, it is clear that Respondent's threatto terminate the strikers violated Section 8(a)(1) of theAct as did the actual discharge. 1 s'a Because Ibarbo does not speak English.he could only corroborateregarding events and what Armendariz said to him as interpreter14DeVilbissadmits that he "may have"told a newspaper reporter atthe Jobstte on January 25 that as far as he was concerned the strikingemployees were fired(Tr 997)15 The threat to terminate,although not alleged,was litigated.277But complaint paragraph 8 alleges that Respondentviolated Section 8(a)(3) of theAct as well byterminatingthe strikers on January25.That isa much closer ques-tion.So faras the record reflects,DeVilbiss becameaware of the union aspect only when the employeesstated they were going to the union hall.But this wasonly a momentbefore DeVilbissset his 10 a.m. deadline.It is not clear that the deadline was related to the unionissue rather thansolely tothe matter of setting a 10 a.m.deadline for a return toworkor be terminated.As any remedialorderunder Section8(a)(3)would becumulative,I shall dismiss the complaint to the extent italleges a violation of Section 8(a)(3) of theAct by theJanuary 25 terminationof thestrikers.In citing and discussingAbilities& Goodwill, Inc.,241NLRB 27 (1979), briefat 20,the General Counsel appar-ently seeksbackpayfor the discharged strikers from Jan-uary25 to 28, 1983. MyrecommendedOrder will in-cludea provisionto that effect.D. Events Leading toLayoff of February 11, 19831.Allegation that Salvador Machuca was demotedParagraph 7(c) of the complaint alleges that Respond-ent violated Section 8(a)(1) of the Acton or about Janu-ary 27 when it, through Superintendent Beasley,"rehiredan employee following his engaging in protected activityin a reduced classification."16 Salvador Machuca is thesubject of this allegation.The General Counsel's allegation is grounded on thecontention thatMachuca was a leadman prior to thestrike.Whether Machuca was in fact a leadman immedi-ately before the strike commenced is a contested issue.Machuca testified that he was(Tr. 605,649, 682), andMarvin Brown,job foreman at the ClayDesta Bank job,testified thatMachuca was not.According to Brown,Machuca had been a leadmanuntil a layoff in December 1982. Before the layoff Brownhad promoted Machuca to a leadman position whenBrown had 44 men on the ClayDesta job.17 MachucajoinedCarlosCarrillo,already a leadman, in givingBrown a totalof twoleadmen on the job(Tr. 1043). Asthe layoff,shortlybeforeChristmas 1982, reducedBrown's need for leadmen,he cut back by one. The onehe reduced to journeyman status was Machuca(Tr. 1043,1076).He apparently made this reduction,however,without informing Machuca.The practical distinction between a leadman and ajourneyman at Midessa is not great.Machuca testifiedthat he received no extra pay as a leadman(Tr. 648).1816 The complaint does not allege that the demotion violated Section8(ax3) of the Act.'rMachuca testified that he was hired in late September1982 (Tr 601,643), and promoted to leadman status in November,2 months later (Tr603, 648).18 This may wellbe because Machuca already was receiving a fore-man's rateof $13.63 perhourMachuca was hired on that basis,but be-cause there was no opening for a foreman he was assigned to work as ajourneyman(Tr. 601,643-645). Former foreman James Pope testified thathis hourly rate as a foremanwas $13.63, and that the journeyman's ratewas $12 88(Tr 724, 746, 778) 278DECISIONSOF THE NATIONALLABOR RELATIONS BOARDForeman Brown testified that a leadman works about 80percent of the time with his tools and the other 20 per-cent conferring with his crew and with Brown (Tr.1097). It also is clear that normally a leadman,unlike ajourneyman,carries a 2-way radio so Brown can reachhim from a distance.Machuca testified that in the last days before the strikehe had a radio and was functioning as a leadman (Tr.604-605,654-655).19IobservedMachuca'sdemeanor.He testified in a convincing fashion,and I credit him. Bycontrast,Brown'sdemeanor was unconvincing, and Igenerally do not credit him.20 I therefore find that whenthe strike began Machuca was functioning as a leadmanand that Brown was aware of that fact.It is undisputed that from his return on January 31 tohis layoff on February 11, Machuca worked as a jour-neyman.Regardless of whether Brown needed a secondleadman when the strikers returned,asMachuca was aleadman at the time of his discharge on January 25, Re-spondent had no choice but to reinstate him to that posi-tion if the position existed.Respondent failed to establishthat conditions were changed on the return of the strik-ers. Brown testified that at the layoff of February 11 hewas left with 18 hands after layingoff 10 (Tr. 1090-1091), and that around February 1 leadman Carillo had acrew of 10 to 15 employees.Thus,essentially the sameemployee work force existed when the strikers returnedas before they were fired.In these circumstances, Re-spondent violated Section 8(a)(1) of the Act,as allegedin complaint paragraph 7(c), by demoting Machuca.21There is no monetary remedy to be ordered. More-over,it seems clear that Machuca would have been re-duced to journeyman(although apparently retaining his$13.63 pay rate)even if the Respondent had retained himon February 11. The ClayDesta staff was cut way back,and it appears that Respondent's jobs overall were at areduced level.A preferential return to leadman positionwould appear to be the only remedy,plus the usualnotice,if it is found, that Machuca was improperly ter-minated on February 11, 1983.2.Work ruleallegationsa. IntroductionWe recall from the discussion earlier thatshortlybefore the walkout DeVilbisshad launchedwhat may bedescribedas a "lean"and "mean"program designed toavoid bankruptcy.The "lean"portion relatesto layoffs,and that subject is discussed later.The otherhalf pertainsto a tighter enforcement of work rules.Previously we saw that in late January1983 DeVilbissposted a letter at the jobsites complaining of poor qualityand low productivity(R. Exh.8).DeVilbiss directed his19 For over a week in early January Machuca worked on a job inOdessa, Texas.It is unclearwhether on that job he functionedas a lead-man, but that is a pointIneed not reach.¢0 This is not to overlookthat regarding some matters,mostly when heissupported by documents or other credited testimony, I do creditBrown.41 The complaint doesnot allege thatthe demotion violated Sec.8(aX3)job foremen to turn things around.As wehave seen, thewalkout occurred the next morning.Foreman Brown testified that DeVilbiss told him togetmore quality,more production,and to cut deadweight(Tr. 1032).When thestrikers returned,Superin-tendent Beasley told Brown to treat the strikers the sameas the nonstrikers(Tr. 1041).According to Brown, someof the returning strikers exhibited an attitude suggestingthat they felt they could not be laid off and did not haveto produce(Tr. 1041).Brown concedes that he told eachemployee to pick up the pace, and to hurry up (Tr.1041).He asserts,however,that he had said as muchbefore the strike(Tr. 1061),and other witnesses attest tothat.Cecil Patterson was the foreman at Petro North. Pat-terson testified that in order to protect his own job hetightened up to stop employees taking more time thanwas permissible at breaks and lunch(Tr. 1006,1015).The PetroNorth job was winding down in February1983 and was close to completion(Tr. 1006).b. Prohibition against union talkParagraph7(f)of thecomplaint alleges that on orabout February1,Respondent,by ForemanBrown, "in-timidated and threatened its employees by denying theirright to discussthe Unionupon threatof discharge." At33-34of their brief,the General Counsel movedto with-draw the allegationfor lackof supporting evidence.TommyGallegos testified thaton February1ForemanBrown read a set of rules. He recalled that Brown saidthatifany employees were caught talking about theUnionother than during breaks and at lunch that suchemployees would be terminated on the spot(Tr. 363,491).Brown denies referring to this subject when heread the rules,but concedes that later that week he wastold to tell the men, and did tell them,not to discuss theUnion on worktime,but to carryon any such discussionbefore work,during breaks, at lunch,or after work (Tr.1053-1054).Brown testified that during thisperiod heobserved people stopping work and congregating tohave a discussion(Tr. 1054).Gallegos testified that he was not aware that after thestrikers returned employees stood around talking aboutthe strike and union matters(Tr. 491).He also testified,on cross-examination,that Brown did not want employ-ees "congregating around talking about the union or any-thing else" during worktime(Tr. 490).22A rule thatrestrictsonly conversation related tounions is discriminatoryand therefore unlawful.OlympiaPlasticsCorp.,266 NLRB519 (1983);LibertyNursingHomes,245 NLRB 1194 (1979). Noneof Respondent'swritten work rules received in evidence seeksto governthe topics of employees'conversations during worktime(G.C. Exhs.6, 7; R. Exhs. 1, 7), and no such unwritten22 It appears that at this point Gallegos was describing his understand-ing of what Brown meant rather than what Brown expressly said, formoments later when Gallegos quoted Brown there was nothing aboutemployees congregating and nothing about a prohibition on subjectsother than the Union. MIDESSACONSTRUCTION CO.rule is described in the evidence.23 As noted above, I in-terpretGallegos' testimony that "Brown did not want"people congregating to be a description of Gallegos' un-derstanding of what Brown meant. But Brown's actualwords amounted to a gag rule on union talk at any timeduring worktime. That is far more extensive than a "nocongregating" rule.However, the complaint allegation goes beyond whatBrown did say. In the absence of any evidence that Re-spondent sought to enforce the gag rule on the Union asa topic of worktime conversation, and because of thependingmotion, I shall grant the General Counsel'smotion to withdraw complaint paragraph 7(f).c.Rules on productivity and breaks(1) Production speedComplaint paragraph 7(g) alleges that on or aboutFebruary 1, 1983, Respondent, by Foreman MarvinBrown,"announced and thereafter disparately enforceditswork rules relating tothe amountof work to be per-formed and the length of break and lunch periods."By February 1 most of the discharged strikers had re-turned to work. The General Counsel contends that fromthat point until the layoff of February 11 the formerstrikerswere harassed about their production speed. TheGeneral Counsel,in itsbrief, points to testimony of cer-tainstrikers that before the strike there were no produc-tion quotas, but after the strike quotas were set. For ex-ample,Ernesto Armedariz testified that before the strikehe normally would hang 50 to 60 sections of sheetrock aday when working on straightwallS24 andthat he con-siders that number to be a good day's work (Tr. 81-82,104).But after the strikers returned, Armendariz testi-fied, he was told by Foreman Brown that he had to hang75 sheets a day (Tr. 27-28). He did so by pushing himselfunder Brown'spressuring"hurry up" (Tr. 104). Onachieving an output of 86 sheets the final day he hungstraightwalls,Armendariz proudly reported that fact toBrown. Foreman Brown responded (Tr. 38), "It is noth-ing now.You need tohang more."Brown testified that he had crews hanging from 75 to120 sheets a day (Tr. 1072, 1114). No employee fromsuch crews testified.However, David Williams, whojoined the strike andisnamed amongthose on theUnion's proposednegotiatingcommittee, testified that atwo-man teamcould hang from 80 to 110 sheets a day(Tr. 887). Tommy Gallegos testified that 65 to 80 sheetswould be a good day, and that whileit ispossible tohang 100, that achievement could not be sustained overany period of time (Tr. 413).The General Counsel called C. J. Clifton as a rebuttalwitness.At the time of his testimony on July 27, 1983,Clifton was the superintendent for Rose and Sons, Inc.,23 It can be presumed that employees at work occasionally are able todiscuss the weather,sports,and other topics without stopping work andcongregating.24 There is nodispute that a drywaller can hang more sheets workingstraight walls thanwhen hemust hang sheets in a stairwell or a bathroom("core" work), which havefrequent turns and cuts.Bathrooms particu-larly are slowerbecause ofthe cuts a worker must make to accommodatethe variousfixtures279the general contractor for the First State Tower 25 inAbilene, Texas. He testified that the job began in the latefall of 1982, that Midessa is the drywall subcontractor onthe job, and that in the January-February 1983 periodMidessa had about 15 employees on the job (Tr. 1128-1129).He further testified that in the Abilene area agood two-man drywall crew should hang 50 sheets a dayon straight walls and that area firms find that pace to beeconomically feasible (Tr. 1131, 1137). Midessa's drywallcrew on that job, Clifton testified, hangs about 30 to 40'sheets a day on straight walls, and about 20 sheets a dayon core work (Tr. 1131, 1138). Clifton testified with avery convincing and impressive demeanor, and I credithim completely.Of course, while crediting Clifton may assist in resolv-ing credibility here, it does not necessarily establish thatMidessa was unlawfully motivated in pushing for higherproductivity after the strikers returned. It must be re-membered that DeVilbiss posted his letter of January 24before the strike. Indeed, so far as the record shows, itwas DeVilbiss' letter that sparked the strike. The Gener-alCounsel makes no contention that Midessa's economicplightwas an illusion. Therefore, DeVilbiss still had toaddress the factors of quality and speed of productionwhen the strikers returned. The strike changed none ofthat.(2) Reading of the rulesMidessa gives a set of company rules to each of itsforemen. A copy of such rules and work policies,in evi-dence as General Exhibit 7, consists of six double-spacedpages.The document covers suchmatters as startingtimes,breaks,timesheets,hiring policies,terminations,equipment,material,safety,and changeorders. Althoughmany of the provisions would be of direct interest to theemployees a few provisions might be of interest only to aforeman. DeVilbiss credibly testified that such rules andpolicies have been in effectat all timessince their formu-lation in 1979 or 1980 (Tr. 303, 963). Section 2 pertainsto breaks. Section 2.1 provides for a 10-minute break inthe morning and another in the'afternoon. "In no casewill they be longer than 10 minutes." Section 2.2 allows30 minutes for lunch,and it statesthat each employeeshould be back at his workstation"at the end of the 30minutes." Section 4.2 announcesthatMidessa hires on a"merit shop" basisand "employs both unionand non-union members."Under section 5.B1 foremenare towarn employees ofrules infractions "in order to give the employee a chanceto correct themselves." On repeated infractions, the fore-man isto warn the employee that he is subject todismis-sal.Section5.B2 provides that if an employee is "notproducing the quantity or quality of work required," theforeman will warn that employee that he is subject todismissal or a drop inpay scale. Employees frequentlytardy are to be warned, under section 5.B3, that they are"subject todismissal."25 Clifton seemingly meant the First State BankTower, which DeVil-biss had earlier identified(Tr. 278). DeVilbisshimself served as the super-intendent on that job(Tr 298). 280DECISIONSOF THE NATIONALLABOR RELATIONS BOARDUntilabout lateMayJoeAlvaradoworked forMidessa,sometimes as a foreman.The last period heworked as a foreman for Midessa was in August 1982.He testified that he read the rules to the employees aboutonceor twicea month,whenever they became a littlelazyor began taking advantageof the breaks (Tr.1025).26DeVilbisstestified that the rules were not enforced astheyshould have been or he would not have been re-quired to issue a rules notice on August10, 1982 (Tr.303).Thereisvery little question that around that dateMidessa posted on itsjobs,and distributed to all employ-ees, a memo fromDeVilbissto all employees(Tr. 292,963, 1030-1031):TO ALLEMPLOYEESIt has come to my attention that many employeesand foremen have been taking advantage of themorning and afternoon breaks.Due to this the fol-lowing schedule for breaks and lunch will be strict-ly adhered to.Morning Break-10:00 A.M. to 10:1010 MinutesLunch Break-12:00 Noon to 12:30 P.M.30 Min-utesAfternoon Break-2:30P.M. to 2:40 P.M. 10MinutesAny person or crew taking a break or lunch atother times will be docked on their pay one hour. Ifthe infraction continues then morning and afternoonbreaks will be eliminated altogether.To those who have adhered to the 10 minutebreak & 30 minute lunch I wish to thank you foryour honesty,dedication and concern for the com-pany.To those that have been abusing this privilegeI admonish to get with the program.Another practice which must stop is sending aman to a store to buy cokes and candy.This is allright if the store is close and the man is not gonefor more than 10 minutes, otherwise bring what youwant for break with you in the morning.Max H.DeVilbissDeVilbiss testified that most of the prestrike job appli-cation also carried on the reverse side a summary ofsome of the rules(Tr. 291).The application of strikerJesse Dominguez is in evidence and it reflects this sum-mary(G.C. Exh.6).The same is true for striker TommyGallegos.Gallegos testified that he only filled out thefront side and did not look at the reverse side and didnot see the written rules(Tr. 421-423).However, to theleft of Gallegos' signature on the obverse side of his June2, 1981 application appears the following statement (R.Exh. 7):I have read the rules and conditions on the back ofthis application and promise to abide by these andall other company rules.10 I do not believe Alvarado readthe entiresix pages to his employeeson these occasions. It is far more probable that he selected the rules per-tainingto breaks and productivity and read them. Despite Alvarado 's ex-aggerationon this point, I find him to be a generally credible witness.Gallegos' protestation of ignorance of the presence ofthe rules on the reverse side of his application was singu-larly unconvincing,and I do not credit him on this point.Lest his surname mislead the reader to wonder whetherGallegos is not fully capable in English,I should notethatGallegos is quite thecontrary.The son of an ElPaso, Texas contractor,Gallegos made a very persona-ble, intelligent,and articulate witness.In many respects,his demeanor seemed persuasive on the surface.But Gal-legos can alsobe crafty. Thus,he wasthe General Coun-sel's sourceof a copy ofthe six-page set of companyrules(G.C. Exh. 7). AlthoughGallegos, in a pretrial affi-davitof February14, 1983,told the investigating Boardagent that he had obtained the set of rules by removingthe copy posted on the toolroom shack(R. Exh. 10 at 4),he admitted on cross-examination that he had obtainedthe set from Anastacio DominguezJr.,who told Galle-gos he had stolen thecopy (Tr. 483).He testified that hegave the incorrect version in hisaffidavitinorder toprotectDominguez(Tr. 597).In effect,Gallegos con-cedes that he misrepresented the facts in his sworn pre-trial statement given to a Board agent in order to protectanother employee,but, he testified,he would not make amisrepresentation to protect his own interests(Tr. 599).Itmight be said that the source of a set of the rules isnot really a material point in the case,and that a lie byGallegos concerning the process by which he obtainedthe set is a misrepresentation regarding an ancillarymatter on which we should not dwell. What makes thematter important is not the relationship of the source tothe allegationsof thecomplaint,but the impact Gallegos'conduct has on his credibility.If Gallegos would lie in astatement sworn before a Board agent, even on an imma-terialpoint,can I really trust him on the significantissues?Can I believe him when, in answer to Respond-ent's question,he testified that he would not misrepresentthe facts to advance his own cause?Although Gallegos'pretrialprevaricationmay not rise to the level of anabuse of the Board's processes calling for some sanction,such as a denial of any remedial relief for him, it is amatter that adversely affects his generalcredibility.Returning now to the rules contained on the reverseside of Gallegos'job application,Iobserve that they in-clude,"If you donot turn out the quantity or quality ofwork expectedof you,you may be dismissed,or yourpay scale lowered."They also contain an underscoredwarning that any infraction"iscause fordismissal."Final-ly, and bearing on the expectation of the employees con-cerning a pay increase on January 1, 1983, the rules alsoinclude,"All employees are eligible for a raise on the 1stof January and the 1stof July.Raises are given on anindividual basis and do not necessarily correspond tounion scale."Around November1982 Midessa eliminated the breaksatDinero Plaza because employees,in order to go to thefirstfloor, were taking breaks of 20 minutes rather than10. James Pope,who was the job foreman there at thetime, testified that he eliminated the breaks on instructionfrom Superintendent Beasley(Tr. 752-753).As the testimony reflects, before the strike,ForemanBrown was not strictly enforcing the rules pertaining to MIDESSA CONSTRUCTION CO.breaks. On February 1 Brown read the Company's workrules and policies to the assembled employees at theClayDesta job. Both strikers and nonstrikers werepresent.Although DeVilbiss testified that he did not tellBrown to read the rules (Tr. 962), Brown testified thathe was told, by someone unnamed in the record, to readthe rules (Tr. 1047). As DeVilbiss did not so instructBrown, presumably it was Beasley. In any event, Brownread the rules.27 Someof the employees became upset.Brown testified without contradiction that former strikerJesseDominguez looked straight at him and stated,"We're going to make some rules of our own." (Tr.1049, 1051) Brown wrote the comment on the timecard(R. Exh. 19) of Dominquez in order to alert the office ofthe matter (Tr. 1051, 1098).(3) ConclusionsAs DeVilbiss' crackdown letter of January 24 predatedthe strike,it islargely irrelevant to compare practicesbefore and after the strike, for the General Counsel doesnot allege or contend that the tightening up policy wasunlawfullymotivated. It is alleged, however, that theruleswere disparately enforced by Foreman Brown atClayDesta against the returned strikers.28Disparity is the key point. In support of the disparityallegation, the General Counsel points to the testimonyof Ernesto Armendariz and Ezequiel Mata. Armendariztestified that on one occasion after the strike, when hehad occasion to go to where some nonstrikers and re-placements were working, he observed that Brown wasnot pushingthem(Tr. 36-37). The testimony is rathervague, and the record unfortunately has an "inaudible"at a materialpoint (Tr. 36).29Mata described an occasion when nonstrikers RickDaugherty,9ODavid McKinney,31 and two strike re-placements took a break of over 15 minutes, and thatBrown passed by and observed the fact but said nothing(Tr. 166-167, 207). Breaks are not staggered (Tr. 208).Although not specifically addressing the long break men-tioned by Mata, Brown testified, without contradiction,that he did not discipline anyone during this period forexceeding the allowed time for breaks or lunch and thateveryone "pretty well" complied with the rules (Tr.1061).87 That eveningBusiness RepresentativeJim Purcell of the Union sentMidessa a mailgram protestingBrown's readingof the rules as a coerciveaction violativeof Sec. 8(ax1) of the Act (R Exh. 16)$s The allegation,quoted earlier,also attackstheannouncementof therules onFebruary 1, 1983. This portionof the allegationappears to bebased on the contention that the ruleswere read tothe returned strikersonly.As othersbesides strikerswerepresent, I shall dismiss the an-nouncementportion of complaint par 7(g).29 Armendariz testifiedthat"thesepeople [inaudible]all the time, soMarvin and that tells them nothing,and they-so-but I never saw himpush the others, you know, the few guys" Arguably Armendariz testifiedthat the otherswere loafing,or some similarword,in thepresence ofBrown, but that is not certain.On cross-examination,he testified that hedid not know whether Brown waspushing the other(nonstrikers and re-placements) employee% (Tr. 109).30 Foreman Brown testified thatRick Daughertyand RonDaughertyare two names for the same person(Tr. 1039).91 AlthoughMats said"McKenzie,"itappearshe was referring toMcKinney, who apparently worked with Daugherty.Brown,for exam-ple, describingworkingwith both the day the strike began (Tr. 1039)281On the other hand, Gallegos and his apprentice, Cuah-temoc "Temo,' Anguiano, were docked 30 minutes' pay(by not being permitted to start working until a half-hourwaiting period expired) because they were late for workby 1 minute 1 day after returning from the strike. It ap-pears, however, that Respondent also docked employeesbefore the strike for being late. Foreman Brown testifiedthat it was his practice to require the tardy employee towait until the nearest hour or half hour before theycould clock in or begin work (Tr. 1056). David Williams,a member of the Union's proposednegotiatingcommit-tee, but called as a witness by Respondent, testified thathe was docked both before and after the strike for arriv-ing for work 2 minutes' tardy (Tr. 896, 909-910). I donot credit Williams. His demeanor was such as to conveythe distinctimpressionthat he was seeking to advancehis own cause with Respondent by testifying favorablytoMidessa. He approached being hostile to the GeneralCounsel, and he generally exhibited a highly unfavorabledemeanor. I do not believe Williams on this or any dis-puted point. Moreover,it seems strangethat Respondentdid not offer any documentary payroll evidence to sup-portWilliams' story, yet it offered prestrike timecards ofother employees on this general topic.The General Counsel also observed that Respondentoffered no evidence that it, too, read the rules to thenonstrikers and strike replacements during the days inter-vening between the beginning of the strike and thereturn of the strikers. Of course, not many workdays areinvolved.Discounting the Tuesday the strike began,therewereonly 3 workdays left before the dischargedstrikers began returning on Monday January 31, 1983.Brown testified that he had been told "several days"before February 1 that he would get a copy of the rulesand to read them to the entire crewand answer anyquestions (Tr. 1047). Even if thisinstruction came toBrown on January 27 or 28, the record does not reflectwhen he received a copy of therules.32 In short, thetimeframe here is too compressed to draw inferences re-garding a failure to read the rules during the first 3 daysafter January 25.In its brief Respondent does not address the testimonyof C. J. Clifton, the general contractor's superintendentof the Abilene bank job. Why would Midessa be pushingemployees at ClayDesta, even to the point of acallousrejection of Armendariz' prideful announcement that hehad achieved 86 sheets, when DeVilbisshimself, asMidessa'sjob superintendent at Abilene, was contentwith his Abilene crewhanginga mere 30 to 40 sheets aday? Moreover, why would Beasley (if not DeVilbiss)instruct only the ClayDesta foreman toread the rules?Why were the rules not read at the other jobsites? Theseare interestingquestions,but apparentlythey are immate-rial.The complaintallegesdisparitybyRespondent,through Brown. ForemanBrown wasin charge of theClayDesta project. There issome evidenceto support anargument thatMidessa aimed its resentmentat ClayDesta'= Although Brown ostensibly receiveda setwhen he became a fore-man, that does not necessarily mean he still had the copy in late January. 282DECISIONSOF THE NATIONALLABOR RELATIONS BOARDbecause most of the leaders of the January walkout andthe union movement worked at ClayDesta. However,theweight of the evidence favors a finding, which Imake,that Foreman Brown acted in accordance with hisunderstanding of the instructions to read the rules to hiscrew and to turn things around on the matters of qualityand productivity. Evidence of disparity regarding moreleniency on breaks favoring nonstrikers is only slight. Asdiscussed later, the General Counsel failed to show anydisparity regarding the new productivity standards, suchas hangingat least 75 sheets of sheetrock a day. I there-fore shall dismisscomplaintparagraph 7g.E. The February11,1983Layoff1. IntroductionAs amendedat trial,paragraph 10, in conjunction withparagraph 11 of the complaint,allegesthatRespondentviolated Section8(a)(1) and(3) of the Act by terminatingthe following 12 named employees on February 11, 1983,because they participated in the January 25 strike or be-causethey assisted the Union:Cuahtemoc AnguianoVictor LeijaErnesto ArmendarizSalvador MachucaAnastacioDominguezJr.Ezequiel MataAlvaro FuentesJames PopeTommy GallegosLouis RodriguezEliseo IbarboMike TapiaThe names of Armendariz and Ibarbo were added thefirst day of the hearing (Tr. 5-8). On resting their case-in-chief, theGeneral Counsel moved to delete Tapia'sname for lack of supporting evidence, and I granted themotion (Tr. 796-797). After Respondent opened its case-in-chiefwiththreewitnesseson Friday, June 10, thehearing wasadjourned and resumed on Monday, July 28.On July 20 the General Counsel mailed her motion toreopen the General Counsel's case in order to adduce ad-ditional evidence regarding Dominguez, Fuentes, Leija,andRodriguezand theirinclusioninthe layoff/-terminationof February 11, 1983 (G.C. Exh. 8). Counselexpressed her intention to call three witnesses for aboutan hour or so of testimony (Tr. 862-863). Respondentopposed themotion onvarious grounds. As Respond-ent'scounsel had not learned of the motion until the daybefore theresumption,and because Respondent's wit-nesseswere present and ready to testify, and to avoidfurther delay, I denied themotion toreopen. However,the General Counsel was permitted to offer certain time-cards in evidence,and to makean offer of proof regard-ing the testimony she expected to elicit regarding Do-minguez,Fuentes, and Rodriguez (Tr. 871-878).99 Final-ly, I denied Respondent's motion todismissparagraph 10regardingcertain individuals.2.The jobsand employees affectedPresident DeVilbiss testified that Midessa had about 12jobs operating in the Midland area in January-February73 Earlier,counsel advised that her proposed evidence would not in-clude the testimonyof Leija becauseShe could not locate him(Tr. 863)1983, employing about 100 drywallers. (Tr. 277, 281.)34He further testified that those jobs were "windingdown," ' with the exception of Gulf and ClayDesta,during the period (Tr. 967, 100). Respondent laid off em-ployees on February 11, 1983, because, DeVilbiss testi-fied, (1)Midessa was experiencing a cash flow problemwith attendant economic problems, and (2) Midessa wasoverstaffed by 15 to 20 employees (Tr. 339, 967, 1000).Foreman Brown testified that a layoff had been plannedforFriday, January 28, but the strike intervened (Tr.1083), and DeVilbiss testified that a layoff had beenplanned (Tr. 945, 951).As the record reflects,itwasnormal for Respondentto have a layoff every few months. Salvador Machuca(Tr. 704, 706) and former Foreman James Pope (Tr. 771)testified thatMidessa did not lay off by seniority. DeVil-biss testified that in a layoffMidessa seeksto release its"worst" work performers, and only if all else is equalwill the senior person be retained (Tr. 305-306).35 Lead-man Salvador Machuca confirmed that in prior layoffsForemanMarvin Brown had selected the employeeswho were not producing (the "worst" workers) forlayoff (Tr. 633, 703-704). Former Foreman James Popetestified that the Company sought to retain the employ-ees it felt were doing the best job (Tr. 770).DeVilbiss described the procedureMidessa utilizes inselectingemployees for layoff. First, each foreman makesa list of his worst producers. Theselistsgo to Superin-tendentBeasley, who confers with each foreman beforeadding his approval, and then the lists come to DeVil-biss,who makes the final decision on the selection. Al-though DeVilbiss reserves the right to delete or addnames to a list, he usually approves the list as submittedbecause Beasley and the foremen are the ones who haveobserved the performance of the workers (Tr. 333, 965,1000).DeVilbisstestified thatMidessacomparesand selectsfrom its overall pool of employees, in layoffs rather thanfrom each jobsite crew independently. If Respondent didnot follow that procedure, it could end upretainingsome hands who arenot asproductive as others beinglaid off from different jobs (Tr. 280-281). PresumablySuperintendent Beasley coordinates the layoff selectionto achieve the goal DeVilbiss described. When one job iswinding down, but vacancies exist on other jobs, em-ployees will be transferred to fill the vacancies, DeVil-bisstestified.When there are no vacancies to accommo-date transfers, then a layoffmustoccur (Tr. 280).Respondent laid off 16 employees on February 11,1983 (Tr. 281, 968). The General Counsel does not con-tend that the layoff itself was unlawfully motivated.Rather, the General Counsel argues that Respondent, inselectingthe 16 to be laid off, acted unlawfully by select-34 It appears from the record that DeVilbiss included laborers in thecount of 100.Respondent was about finished with the one job it had inOdessa and had no employees there(Tr. 278,280).Discussed earlier wasthe fact that Respondent was working on the First State BankJob in Abi-lene (Tr. 278, 298). C J. Clifton, superintendent for the general contrac-tor, testified that Midessa had about 15 employees on the job with,appar-ently, about 2 of that number hanging sheetrock(Tr. 1129, 1131).ss DeVilbiss testified that Midessa looks only to the last-hire date indetermining seniority(Tr 308) MIDESSACONSTRUCTION CO.ing from those who participated in the strike of January25 or assisted the Union(Tr. 1143;Br. 39).Thus, the evi-dence does not develop how DeVilbiss determined that16 employees had to be laid off.Of the 16, 10 worked at ClayDesta(Tr. 282,969, 973,1090), and 2 each were laid off from Dinero Plaza (Tr.282, 969),Petro North(Tr. 282,979), and 401 Illinois(Tr. 969).Although the evidence reflects how ForemanBrown made his selections from ClayDesta,and Fore-man Cecil Patterson at PetroNorth,there is no testimo-nialoverview by DeVilbiss or Beasley36 concerningcomparisons,if any were made,between those laid offand those retained on all jobs.For that matter,the bulkof the evidence focuses on the individuals laid off, andthere is but slight comparison with others retained on thesame job, such as at ClayDesta.In this connection, thethrust of the General Counsel's case is that an unlawfulmotive is revealed by the high percentage of strikersamong those laid off.That is, of 16 laid off, 12, or 75percent,participated in the strike.An ancillary argumentrelies on the theory that as Respondent's reasons for se-lecting the individual employees do not withstand scruti-ny, an unlawful motive may be inferred.At this point it may be helpful to look at Respondent'sjobs affected by the layoff.All the jobs were in Midland,Texas.The following chart is based on the descriptiongiven by DeVilbiss.37JobStageEmployeesLaid offGriffin-Burnett....................SC3840Clayjon ...............................SC20401 Illinois............................SC102Dinero Plaza.......................SC202Petro North ..........................SC202Gulf Building......................250ClayDestaBank...................251010616As previously discussed,DeVilbiss testified that all thejobs were winding down with the exceptionof Gulf andClayDesta(Tr. 967,1000). Foreman Marvin Brown testi-fied that after the strike he was seriously overstaffed at36 Superintendent Beasley did not appear as a witness.37 DeVilbiss testified twiceHe first was called as an adverse witnessby the GeneralCounsel,and he also testified during Respondent's case38 Substantially complete.Foreman Cecil Patterson testified that PetroNorth was winding down at the time of the layoff(Tr. 1006). DeVllblssintimated that there was still some work to be done there,but thatMidessa had to hold off until certain other work, including windows,could be finished by other contractors(Tr. 992-993, 1000).283ClayDesta.According to Brown,this situation devel-oped because(1)Midessa was catching up with the gen-eral contractor(Area Builders)and (2)several employeeshad been transferred to ClayDesta from otherjobs (Tr.1062).Brown testified that he therefore asked Superin-tendent Beasley when there was going to be a layoff be-cause he could not keep his hands busy(Tr. 1062).The evidenceisconflicting.The recordevidence re-flects, and Brown concedes,that after the strike Browncontinued pushing employees to "hurry up." Some em-ployees dispute that Brown did much pushing before thestrike.Witnesses from Area Builders, rather than testify-ing that Midessa was "catching up," described their con-cern with the slow progress of Midessa's employees. Forexample,Rod Black,the carpenter foreman for AreaBuilders, testified that after the strike he complained toBrown that the slow progress of Midessa'sworkers wasstartingto hold up AreaBuilders and that Brown said hewas doing the best he could(Tr. 834-835, 840). DeVil-biss includes ClayDesta as one of his two jobs with asubstantial amount of work remaining.Indeed,DeVilbisstestified that during the strike,employees were trans-ferred from theirjobsto bring ClayDesta"up to the pre-vious strength to show the general contractor that wewere doing what we needed to do"(Tr.951).YetBrown describes the ClayDesta job as needing a layoffof employees,and most of those laid off February 11came fromthe ClayDesta job.Thisbrings us to the point of listing the names of the16 employees actually laidoff.Thefollowing chart maybe helpful.Of the 16 employees named below,4 are notnamed on the list of strikersDeVilbissmade checks foron January 25 (R. Exh.14).The fourare: JorgeLozoya,Ramon Lozoya,Miguel Mendoza,and JaimeLopez. Theother 12 are named on Respondent's list of strikers. Ac-tually, all or nearly all the 16 waited outside the gate themorning of January25.ForconsideringRespondent'smotives, it is appropriate at this point to observe who, inRespondent'sview,were strikers.Essentially they arethose who failed to return to work at 10 a.m. on January25.With the exception of Ernesto Armendariz andEliseo Ibarbo, the General Counsel's list is the same. Inthe chart below,I thereforehavelabeledthe 16 laid offas striker(S), nonstriker (NS), and status in question (Q).As we will soon see, I find below that Respondent infact did not consider Armendariz and Ibarbo as strikerswho went to the union hall and did not return to workat 10 a.m. on January 25. In Respondent's view, there-fore, 62.5 percent, not 75 percent,of those laid off werestrikerswho had gone to the union hall and, I havefound,were fired at 10 a.m. on January 25. 284DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDJob99Laid OffClassification 40StrikePetroNorthJames PopeJ-SRSLouisRodriguezA-SRSDinero PlazaMiguel Mendoza41A-SRNSMike TapiaJ-SRS401 IllinoisJorge LozoyaJ-SRNSRamon LozoyaJ-SRNSClayDestaCuahteomc AngutanoJ-SRSErnesto ArmendarizJ-SRQAnastacioDominguez, Jr.A-SRQAlvaroFuentesJ-SRSTommyGallegosJ-SRSEliseo Ibarbo42J-SRSJaime LopezLNSVictor LeijaA-SRSSalvador MachucaJ-SRSEzequiel MataJ-SRSAs wecan see,the 16 constituted about 15 percent ofMidessa's 106-man workforce.Between February 11 andthe time of the instant hearing, Midessa's business appar-ently languished in the doldrums.DeVilbisstestified thatMidessa has not started many projects since February 11,and it employs very few men on the ones it has com-menced(Tr. 976).When DeVilbisstestifiedon July 26,he explained that Midessa then had about20 to 25 work-ers on its Midlandjobs,with about half being drywallersand theother halflaborers(Tr. 977). These 20 to 25were working at Gulf andClayDesta,with about 8 em-ployees plus the foreman at ClayDesta and the balance atthe GulfBuilding.433.Selection of the 16a.PetroNorth,Dinero Plaza,and 401 IllinoisDeVilbiss testified that he personally added JamesPope's name to the layoff list(Tr. 333,967-968,1000).Not because of anything Pope did or failed to do as ajourneyman but, DeVilbiss testified,because of the poorquality of work done on Dinero Plaza when Pope wasforeman(Tr. 968).DeVilbiss testified that he had just re-ceived a severe"chewing-out" by Kenneth Key, thegeneral contractor's foreman at Dinero,thatvery dayover the mistakes at Dinero, that he therefore was angry,and on returning to his office he added Pope's name tothe list.Although DeVilbiss no doubt did not then knowthat his loss on the Dinero job would reach the $100,00039 As we have seen, Marvin Brown was the foreman at ClayDesta andCecilPatterson at Petro North,and both testified Timesheets in evidencereflect that in mid-FebruaryTonyWarrick was the foreman at 401 Illi-noisThe foreman for Dinero Plaza on February II apparently wasHomer Gonzalez(Tr 295,986)NeitherWarrick nor Gonzales testified40 J-SR.Journeyman sheetrocker,A-SR apprentice sheetrocker, L la-borer.41 Although Mendoza's timesheet is not marked as to classification, hishourly pay rate of$8 is that of an apprentice(R Exh. 17a)42 Although lbarbo's last assignment was helping Ernesto Armendariz.Brown testified that Ibarbo is a journeyman(Tr. I110)4' Foreman Brown's figure is a total 10 for ClayDesta(Tr. 1091).he testimonially described(Tr. 939),44 by February 11 itseems clear that he was reasonably aware that his losswould be very substantial.Pope disputes the extent of his responsibility for thelosses at Dinero.Although it is true that he was only oneof four different foremen at Dinero, there is no disputethat Pope was demoted to journeyman before the strike.Thisapparently occurred in early January, for he testi-fied that he was assigned to Petro North about 3 weeksbefore the strike(Tr. 746).Prior to the meeting with Kenneth Key,DeVilbiss hadreceived the letter from Ray Dunlap of Area Builders inwhich,as quoted earlier,the general contractor criticizedMidessa's quality of work"and supervision"as being the"worst"Dunlap had ever seen by Midessa(R. Exh. 13).I shall dismiss the complaint regarding James Pope.Cecil Patterson,the foreman at Petro North at theFebruary11 layoff,testified that he placed the name ofLouisRodriguez on the layoff list because Rodriguez didwork of poor quality(Tr. 1007-1010).45 Former Fore-man James Pope testified that apprentice Rodriguez,before the strike, was a good follower but would have toimprove his skills to become a journeyman(Tr. 732).Such faint praise is a bit beside the point.Rodriguez didnot testify.As discussed earlier,Idenied counsel for theGeneral Counsel'smotion to reopen her case-in-chief sothat Rodriguez and two others could testify.In passing it should be recalled that the timecards andMidessa's list of strikers reflect that a least four strikerswere from Petro North:BillLeasure,MarioMatta,Kevin Nichols,and Dale Smith.Presumably they re-turned to Petro North on being recalled.They were not44 The finalretainer check for the Dinero job was not released toMidessa until July 1983(Tr 999).43 Patterson testified that he also included the name of Mike Tapia,shown elsewhere in the record as having been laid off from DineroPlaza In any event,Tapia's name was deleted from the complaint (Tr.797). Patterson gave specific examples of poor quality work by Rodri-guez. MIDESSA CONSTRUCTION CO.laid off on February 11.46 I shall dismiss the complaintas to Louis Rodriguez.There are no names to discuss regarding Dinero Plaza,for of the two laid off from there,Tapia's name has beendeleted from the complaint and Miguel Mendoza was nota striker.From 401 Illinois the Lozoya brothers,Jorge andRamon,were laid off.As with Mendoza,they did notstrike and are not named in the complaint.b.ClayDesta Bank(1) PreliminaryThe ClayDestaBank job bore the weightof the layoff(10 of 16).Italsowas the center of the strike activity,and 70 to90 percent of the 10 laidoff from ClayDestahad participated in the strike.47Foreman Brown testified that he made a layoff list onwhich he placed the names of 10 employees,and thatsuch layoff reduced his crew to about18 (Tr. 1062,1090-1091).According to Brown,he selected his lowestproducers, and he retained those he felt wanted to work(Tr. 1090,1092).He testified that about 5 of the 18 re-tained were laborers(Tr. 1122).Of the 18 retained, theevidence identifies only the following 10:NameClassificationStrikeCarlosCarrilloLeadman4B SR49NSRon "Rick"DaughertyJ-SRNSAbraham HermizLSTonyHermizLSDavid McKinneyA-SRNSNorman McNeeseJ-SRRMatt RichardsonSRRJose Louis SoteloSRNSDavid WilliamsJ-SSPaul YoungA-SRRAlthough the testimony of Foreman Brownclearlysuggests that he retained Thomas "Butch" Donica andBillGleason at ClayDesta(Tr. 1123), DeVilbissidenti-fied their timecards showing that they were working at401 Illinois the week of the layoff and reflecting thattheywere retained(Tr. 974).Gleason, a journeymansheetrocker, and Donica,an apprentice sheetrocker whoassistedGleason,were both strikers.Apparently theywere transferred to 401 Illinois the week ofthe layoff,for the preceding week they,according to Brown, re-turned to ClayDesta from the strike and worked slowerthan before.Brown testified that when he told Gleason48 Of these four,only Nichols testified.Called as a witness by Re-spondent,apprentice Nichols testified that he was treated no differentlyafter being recalled to Petro North(Tr. 921-922).47 There is a dispute concerning whether Ernesto Armendariz andEliseo Ibarbo should be considered strikers or whether they asked forand received permission to take off work January 25.If they are countedas stokers,then 9 of the 10 laid off were strikers.48 SR sheetrocker;J-SR: journeyman sheetrocker;A-SR: apprenticesheetrocker,L laborer.49 S striker,NS: nonstriker,R. strike replacement285and Donica that he needed at least 75 sheets,and prefer-ably 100sheets a day from them,they told him theywere not paid enough money to produce that muchwork(Tr. 1087).Brown testified that after they observedthat the teams of Ron Daugherty-Matt Richardson andNorman McNeese-Paul Young were installing between100 and 115 sheets to their 45 to 65,Gleason and Donicabegan hanging 75 to 80 sheets a day(Tr. 1087-1088).Brown testified that Gleason and Donica were not laidoff on February 11 (Tr. 1086).The implication is that Gleason and Donica were re-tained because they increased their outputto the 75 to100 sheets Brown told them he needed.If Brown "re-tained"Gleason and Donica by transferring them beforethe layoff,he failed to express that in clear terms.(2) Ernesto Armendariz and Eliseo IbarboErnestoArmendariz and Eliseo Ibarbo apparentlytried to straddle the fence on January 25. Although de-siring to uphold the strike,they needed to work. They,in fact,went with the group to the union hall on January25.However,they returned to work on January 26.IcreditDeVilbiss and find that he gave Armendarizand Ibarbo the day of January 25 off from work. Justhow this came about is immaterial,for I find that it wasthe understanding of DeVilbiss that the two wanted towork but were afraid their automobile would be dam-aged if they did. Neither Armendariz nor Ibarbo isnamed on the list of 25 strikers DeVilbiss issued checksto the afternoon of January 25 (R. Exh. 14). I thereforefind that Respondent did not consider them to be strik-ers, and that it treated them as having been granted per-mission to take off work January 25, 1983.Brown testified that he included Armendariz andIbarbo on the layoff list because they were slow, hangingonly 60 to 65 sheets a day even though both were jour-neymen(Tr. 1085).Because of his superior demeanor, I credit Armendarizthat he and Ibarbo improved under Brown's pushing sothat they began hanging 75 sheets a day and evenreached 86 sheets the last day they did such work (Tr.28, 38).When Brown laid them off he told them, as hedid the others,thatwork was slow.Those laid off werenot told they were slow or that their work was other-wise unsatisfactory.In contrast to Armendariz and Ibarbo,BillGleasonand Thomas"Butch"Donica, whom Respondent namedon its list of strikers(R. Exh.14),were retained. Browntestified that they increased their productivity to 75 or 80sheets a day(Tr. 1088).There is no evidence that anynonstrikers or replacements who were retained did lesswork than Armendariz and Ibarbo.And even if therewere such disparity evidence,knowledge by Respondentof the visit by Armendariz and Ibarbo to the union hallon January 25 would have to be inferred, for there is nodirect evidence that Midessa was aware of their visitthere.On these facts I shall dismiss the complaint allegationsthatRespondent unlawfully terminated Ernesto Armen-dariz and Eliseo Ibarbo on February 11, 1983. 286DECISIONSOF THE NATIONAL LABOR RELATIONS BOARD(3) Alvaro Fuentes and Victor LeijaNeither Alvaro Fuentes nor Victor Leija testified, andthe General Counsel's evidence does not cover them. Asearlier mentioned, I denied the General Counsel's motionto reopen her case to allow these two to testify.Brown testified that he included the names of AlvaroFuentes (Tr. 1083) and Victor Leija (Tr. 1081) on hislayoff list.He testified that both worked slowly, and thathe had planned to lay off Fuentes on Friday, January 28,but the strike intervened.Fuentes is the fifth name on the list of strikers towhom Respondent issued checks on January 25. Leija isthe 11th name on the list. The presence of their nameson the list, however, does not demonstrate that theywere unlawfully terminated on February 11, for thereare about 10 others named on the list who also returnedto work and who were not laid off on February 11.I therefore shall dismiss the complaint allegations thatRespondent unlawfully terminated Alvaro Fuentes andVictor Leija on February 11, 1983.(4) Ezequiel MataEzequielMata is the 25th and last name on Midessa'slistof strikers (R. Exh. 14). Testifying at the trial, Mataacknowledged that he had been laid off by Midessa onthree occasions prior to February 11, 1983 (Tr. 174-175).He testified that on February 11 Brown gave him twochecks and told him work was slow and that he wasbeing laid off because there was not enough work (Tr.172).He also testified that he was never told that hiswork was too slow, and that he worked as fast after thestrike as he had done before it (Tr. 172). He concedes,however, that after the strike Brown told him he wantedMata and the others to hang 90 sheets a day (Tr. 166,172, 206,.210).Mata said nothing because he consideredthis an impossible goal. He testified that on a good dayhe can hang 60 to 65 sheets on straight walls (Tr. 196).Former ForemanJamesPope testified that Mata workedfor him at one time at Dinero Plaza and that Mata is a"good worker" who "knows his job," and that Mata hus-tled (Tr. 731-732).In its brief Respondent does not take issue with Mata'stestimony that he worked as fast after the strike asbefore. It contends that Mata is a "plodder" who, whenthe jobis runningfull, can be used as "filler" help, butwhen work gets slow he will be among the first to belaid off. Indeed, Respondent points to the fact that Metaadmittedly had been laid off three times before thislayoff in his 3 years of off and on work with Midessa.Respondent relies on the testimony of Foremen CecilPatterson (Tr. 1011) and Marvin Brown (Tr. 1082) thatMata was not fast enough. Brown testified that Mats, wasneither fast nor slow, and that he "filled space" whenMidessa needed to show (a general contractor) that ithad a sufficient number of employees on the job (Tr.1082-1083).50Patterson concedes that he and Mata,60 Patterson explained that a general contractor sometimes wants tosee more employees working on a job(Tr. 1019).when Mata worked at Petro North, got into an argumentand Mata called him some names (Tr. 1010, 1011). Basedon that concession, particular care must be taken toweigh his testimony in light of the other evidence.Actually, very little of Mata's time after the strike wasspent hanging sheetrock on straight walls. Much of histime was spent on framing. The difficulty with evaluat-ingMata's case, as with most of the others, is that thereisvery little evidence for comparison. That is, who wasretained and how did Mata compare with them? It istrue that there is some evidence to support the GeneralCounsel's argument that Respondent sought to punishthe strikers and therefore imposed artifically high workstandards in order to use their inability to meet them asan excuse to terminate the strikers. Statements by DeVil-biss and Beasley on January 26 that employees who wentto the union hail on January 25 could not return to workcertainly reflect animus. And Midessa's toleration of 30or 40 sheets a day at the bank job in Abilene, Texas, ar-guably tends to reflect disparity.Foreman Brown testified that there were nonstrikersand replacements hanging 100 or more sheets a day.Brown's demeanor generally was unpersuasive, and I donot believe him to the extent hesuggeststhat such wasbeing done as a daily average even on straight walls.DavidWilliams testified that he considered a goodday's work to be 80 to 110 sheets a day (Tr. 887).51 Onthe other hand, Williams testified with an unfavorableand unpersuasive demeanor. He also tended not to coop-eratewhen being questioned by the General Counsel,even approaching the point of exhibiting hostility. More-over, his testimony that installing sheetrock on RACOwould take no longer than hanging sheetrock on theusual framing conflicts with the credible evidence (Tr.888). Itappears that much of the sheetrocking to be donein the lease area (tenant space) of the ClayDesta Bankbuildinginvolved RACO.Other witnesses credibly testified that RACO slowsdown the hanging process. Thus, Tommy Gallegos de-scribed it as a "drown out" process that he does not con-sider the same as sheetrocking straight walls (Tr. 411-412, 521). C. J. Clifton, job superintendent for Rose andSons,Inc., inAbilene,Texas, so testified (Tr. 1130,1136).DeVilbiss explained that RACO, an abbreviationfor a Houston firm named Ragland Industries, consists ofa suspended grid ceiling with metal tracks into which thesheetrock is slipped (Tr. 275-276). Cliftongave a similarexplanation (Tr. 1137). Salvador Machuca explained thatprecut metal studs are inserted into the top and bottomtracks and screwed off (Tr. 612).52 That constitutes themetal framing to which the sheetrock is screwed.Machuca best described why sheetrocking on RACOslows one when he explained that the workermust meas-ure each sheet and adjust its height to the RACO fram-a'Williams had not been atwork for severaldays before January 25,and DeVilbissconsidered him as having quit.Williams is not named onRespondent's list of strikers(R Exh. 14) However,Williams did go tothe union hall, was named to the Union's negotiating committee, and isnamedon the Union's telegramof January 25 toMidessa(G.C. Exh 3)He was notlaidoff on February II and he testifiedhe worked untilbeing laid offaround lateMay 1983 (Tr. 881)52 Photographs are in evidenceof the RACO system (R. Exha. 26, 27). MIDESSACONSTRUCTION CO.ing because the floor may be uneven(Tr. 614).If there isa high spot in the floor,and a sheet,cut the same size asthe others,is installed over that high spot,that sheet willliftup the grid ceiling.Finally, to facilitate sliding thesheets intothe RACO tracks,the drywaller must bevelthe tops at a 45 degree angle(Tr. 614).By contrast, asClifton testified,when the sheetrocking is installed onregular straight walls, the worker merely slaps the sheetto the wall and screws it tight(Tr. 1137).Williams didnot mention the measuring process, and on cross-exami-nation he conceded that he must bevel the sheetrockbefore installing it in theRACOsystem(Tr. 904).Even though I find Brown and Williams to be general-ly unpersuasive based mainly on demeanor,53 there stillis some evidence,asRespondent observes at 41 of itsbrief,that a good day's work can consist of hanging atleast 75 sheets a day.Thus,Salvador Machuca,a witnesscalled by the General Counsel, testified that he and agood journeyman would average 80 sheets a day eventhough they might reach 100 on occasion(Tr. 611).54However, DeVilbiss testified that Midessa normally triesto team a journeyman with an apprentice(Tr. 316).Former Foreman James Pope appears to have testifiedthat in hanging on straight walls only, a responsible,figure would be at least 75 sheets for a journeyman witha helper(Tr. 775-777). The lastsentence of his mid-Feb-ruary pretrial affidavit(R. Exh.12) states, "75 would bea real good average."Tommy Gallegos testified that although a figure of 100sheets a day could be reached,itcould not be sustained,and 65 to 80 sheets would constitute a good day's work(Tr. 413). Thisis in line with one of his pretrial affida-vits, describedshortly,inwhich Gallegos,apparently de-scribingRACO,asserts that on a "good day" he couldhang 100 to 110 sheets with a helper(R. Exh.11 at 5).At another point Gallegos testified that 35 sheets wouldbe a good half-day'swork onRACO (Tr. 426). Thatcomputesto 70sheets onRACO for afull day.I also have considered the rebuttal testimony of C. J.Clifton that 50 sheets a day is a good day'swork for a 2-man crew(Tr. 1131). Although Clifton testified with avery persuasive demeanor, it must not be overlookedthatostensiblyMidessa needed to increase its productivi-ty.55 I note that DeVilbiss acknowledged telling the in-vestigatingBoard agent that 50 sheets would be thestandard average for a team(Tr. 338).Unfortunately, thetestimony is uncertain concerning whether DeVilbisswas speaking of straight walls or an average for all typesof work.His testimony can be interpreted in differentways.If he meant it as an average of all, both straightwalls and core work (bathrooms and stairwells), thenthatwould be consistent with Respondent's seeking anaverageof 75ormore sheets on straight walls onss This is not to overlook Williams'incredible testimony regarding theRACO,nor the fact that Brown's testimony is inconsistent with that ofDeVilbiss in certain respects as previously noted34 His testimony that two journeymen might possibly hang 200 sheetsin I day is not of much value because he qualified that by saying it couldonly be for I day and would involve using fewer screws than normallyrequired for proper installation(Tr. 637).ss Respondent did not offer any surrebuttal evidence showing whyDeVilbiss would have Midessa pushing for at least 75 sheets a day inMidland while tolerating 30 to 40 a day in Abilene.287RACO. On the face of this record, an effort to push em-ployees from an average of 50 to an average of 75 sheetson straight walls of RACO would be within the realm ofthe reasonably possible. However, the strikers, such asErnesto Armendariz, when pushed hard by Brown, werehanging75 to85 sheetsof RACO a day. As we seebelow in the discussion of Gallegos'work in the leasearea, 75 sheets a day on RACO,as an average,apparent-ly is not a number beyond the reasonably possible.I find that the figure for a "good day's work," "that is,one of substantially high production,for a journeyman-apprentice team wouldbe 75 to80 sheetsa dayas a con-sistent average hanging on straight walls ofRACO.56To theextent the testimony of Brown and Williams is in-consistentwith this,Ido not credit them.It is to benoted that with the possible exception of David Wil-liams, none of the employees Brown referred to as hang-ing 100 to 115 sheets a day testified.In light of all the record, it cannot be said that theGeneral Counsel has demonstrated that Respondent dis-criminatorily selectedMata for layoff on February 11,1983. 1 therefore shall dismiss that allegation regardingEzequiel Mata.(5) Thomas Gallegos and Cuahtemoc Anguiano(a) IntroductionJourneymanThomasB. GallegosJr.57and apprenticesCuahtemoc"Temo" Anguiano worked as a team. Bothwere strikers.Anguiano returned to work on January 31and Gallegos returned on February 1. On February 11Foreman Brown told them that they were being laid offbecause work was slow and that he would call themback later (Tr. 240-241, 410). Gallegos testified that hethought Brown's reason was a lie (Tr.563).AlthoughBrown said nothing to them on that occasion about theirwork being slow, poor, or otherwise unsatisfactory, An-guiano testified that on that February 11 he heard fromsomeone, he could not recall from whom, that he wasbeing laidoff becausehe wasworking slowly,an accusa-tion he rejected at the trial(Tr. 241).Gallegos testifiedthat although there were rumors of an impendinglayoff,the rumors said nothing about poor productivity as thebasis(Tr. 411). Indeed,Gallegostestifiedthat it wasmainly the identity of those selected for the layoff thatsurprised him; although he testified, the job had notpeaked so as to call for a layoff at that time (Tr. 418-419).Foreman Brown, while not addressing the subject ofwhat reason he gave Gallegos or any of the employeeson February 11, testified that he named Gallegos andAnguiano to the layoff list (Tr. 10630):56 There seems to be a clear difference between a"good day's" workand work done on a "good day" within the meaning of the testimony.With the first term the witnesses seeemed to be referring to a good aver-age,whereas with the latter they appear to have been describing dayswhen they approached their highest production figures.sr Also referred to in the record as Tommy Gallegos 288DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBecause they did not work.What work they didwas in bad shape.I had to send people to redo thework-take it down and start over.As a witness,Brown principally criticized three specif-ic projects Gallegos and Anguiano worked on (Tr. 1063-1075, 1020-1021):1.Poor productivity in hanging sheetrock, andincorrectlycutting holes in the sheetsfor the elec-trical boxes,in a lease(tenant)area one morning.2.Poor productivity in building two furrdowns30 feet long on the east side of the bank buildingthe week of the layoff.3.Incorrectlyinstalling someCH studs in thestairwell on the north side of the bank building onFebruary9, 10, and 11.In addition to these principal items, Brown also testi-fied that when Gallegos returned from the strike he as-signed him back to the south side restroomswhere Gal-legos had been working before the strike.Brown testi-monially complained that Gallegos seemed to take "for-ever"to sheetrock one of the restrooms after the strike(Tr. 1071).(b) The restroomsBeforewe begin adiscussion of the principal workprojectsBrowncriticized, a lookat the initial assignmentBrown made is inorder.When Gallegos returned fromthe strike on Tuesday, February 1, 1983, Brown returnedhim to the southside restrooms.Returningon Tuesday,February 1, Gallegos was back 9 working days beforebeing laidoff at the end of the day on Friday, February11.58Four days his first week back, and 5 days hissecond and final week.In his testimony on direct andcross-examination,Gallegos covered these 9 days in ex-tensive detail.That recitation,a remarkable feat in itself,not only provides support for Gallegos' credibility, butalso in conjunctionwith his two pretrial affidavits, con-tains certain discrepancies that Respondent argues de-stroy Gallegos' credibility.Resolvingcredibilityin this caseisquite difficult.Asearlierobserved, Gallegos,personable,intelligent, and ar-ticulate,testifiedwith a demeanor that had surfaceappeal.Anguiano testified through an interpreter andseemed sincere.The demeanor of ForemanBrown wasvery unfavorableand unpersuasive.On the other hand,although thereare some discrepancies in Brown's testi-mony, there arenumerous inconsistenciesbetween Galle-gos' testimony and hispretrialstatementsor the balanceof the record. These include, as we haveseen,the mis-representationmade by Gallegosto the investigatingBoard agent.59Naturally a witness must be granted a58 There is an issue concerning whether Gallegos was off sick 1 dayabout Wednesday,February 9, 1983, but that will be discussed later.59 The misrepresentation,pertaining to the source of a copy of Re-spondent's rules,was not about a substantive matter regarding Gallegos'caseNevertheless,because it was made in a Board affidavit,the deliber-ate misrepresentation seems to assume an importance that exceeds its in-trinsicmaterialitycertain margin for minor errors in attempting to describepast events.The question to be resolved is whether theseveral discrepanciesof Gallegos go beyonda reasonablemargin as to number or significance.Turning nowto Tuesday, February1, see that Galle-gos agrees that he was assigned to the south side rest-rooms.Specifically,itwas a fourth floor restroom. Heworked thereall day with Anguiano without finishing it(Tr. 360, 362, 475). Gallegos testifiedthat the framingtherewas out of plumb and he pointed this out toBrown,who said he was going to fire the person respon-sible for it(Tr. 361,489).Gallegos Anguiano had to re-frame some of the area beforetheycould begin sheet-rocking.On Wednesday, February2,Anguiano had car troubleand did not arrive until noon(Tr. 234, 362, 494).Brownhad Gallegos on assignments with Salvador Machucaotherthan the restrooms that morning.60After lunchGallegos and Anguiano teamed up and again were as-signedto thefourth floor restrooms(Tr. 377, 516). Gal-legos testified in some detail concerning their having togo tothe northend of the building to obtain the greenliner board to be used,which theyworked on installingthe restof the day (Tr. 378, 517-519).The next morning,Thursday, February3,Gallegosand Anguiano were assigned to install sheetrock in thelease areaof the fifthfloor.Their workthere is discussedbelowin a separate section.After lunch,however, theywere reassigned to the fourth floor restroom again (Tr.382, 531-532).On themorningof Friday, February4,Gallegos-An-guiano were assigned to the samefourth floorrestroom,where theyworked until lunchtime(Tr.382,532).Around 1 p.m. Brown and Carrillo pulled Gallegos-An-guiano fromtheirworkin the restroom and assignedthem to sheetrock a furrdown on the fifth floor(Tr. 383,532-533).It developed that there was a construction mis-alignment between thebottom ofthe furrdown and thetop ofa window,so after about 30 minutes Gallegos andAnguiano were reassigned back to the fourth floor rest-room wherethey workedthe rest ofthe day (Tr. 385,536).81At notime,Gallegos testified, did Brown com-plain about his work(Tr. 385).In contrast to Brown'sgeneralized criticism of thework by Gallegos-Anguiano,Gallegos testified in detail.Although thereissome discrepancy between Gallegosand Machuca regarding the last hour and a half of thatWednesdaymorning,it is clear that Gallegos was not re-assigned to the restrooms until after lunch,when An-guiano returned. As seen from the foregoing summary,Gallegos and Anguiano were frequently pulled off theirwork in the restrooms and reassigned elsewhere.In light of the foregoing, and in view of Brown's un-persuasive demeanor,Ido not credit Brown regardinghisgeneralized criticism that theGallegos-Anguiano60 The accounts of Gallegos and Machuca differ regardingthe last partof the morning,but the significantpoint here isthatGallegos was notassigned to the restrooms the entire morningof February 2. 1983.81 There ismore thanone restroomon eachfloor.Anguiano crediblytestified that they worked in three restrooms (Tr 4049) MIDESSA CONSTRUCTION CO.team was slow in the work the team did on the southside restrooms.(c) The lease areaRespecting the fifth floor lease area(space of the banktenants),Brown testified that during one half-day periodtheGallegos-Anguiano team installed only 21 to 23sheets.That would be "42 in a day"which,Brown testi-fied,isnot acceptable work productivity.According toBrown,during this same timeframe he had another two-man team on the fourth floor hanging 75 sheets a day,and two other groups on different floors doing identicalwork who were hanging 100 to 115 sheets a day. More-over,not only were Gallegos-Arguiano working slowly,they ruined four to eight sheets by cutting 4 to 6 inchholes for the electric boxes rather than the required 2 to3 inches(Tr. 1072).According to Brown,when he con-fronted Gallegos about the oversize cuts, Gallegos assert-ed that there was no problem because the person doingthe taping and beddingwould fix it.62Rather thanhaving Gallegos install replacement sheets, Brown, testi-fying that he was at rope's end with the poor quality andspeed of the Gallegos-Anguiano team, allegedly sentNorman McNesse to redo the work(Tr. 1073).63Gallegos (Tr. 381, 526) and Anguiano (Tr. 226) placethe numberof sheetshung at approximately35.Theytestified that the electrical power was off that morninguntil the 10 a.m. break.64Gallegos testified that duringthe power outage he precut 15 sheets for installing in theRACOsystem,and that after the morning break he andAnguiano precut an additional 20 sheets in the process ofhanging about35 sheets by noon (Tr. 380, 526). He ex-plained on cross-examination that the 35 was not theequivalent of hanging 140 sheets in an 8-hour day (four2-hour segments x 35 sheets because he had been able toprecut 15 sheets during the power outage.Respondent,in itsbrief at 50,asserts that Gallegos either dragged hisfeet during the (alleged)morning power outage,or liedabout the amount of work he did betwen 10:15 a.m. andnoon.However, it appears that Gallegos was a minutelate that morning and therefore had to wait 30 minutesbefore he could go on the clock, or to work (Tr. 378,519, 522). The available worktime was therefore aboutan hour and a half before the 10 a.m. break.Although Respondent points to Gallegos'testimonythat 65 to 80 sheets would be a good day (Tr. 413), Gal-legos apparentlywas describing regular straight wallwork at that point,not hanging sheetrock in the RACOsystem.Elsewhere,however,Gallegos did testify that 35sheets would be a good half day's workon RACO (Tr.426). That would work out to be about 70 sheets a dayon RACO. At page 5 of his supplemental pretrial affida-vit of March 15, 1983, Gallegos asserts:62 Brown erroneously places this conversation"2 to 3 days before thelayoff' (Tr. 1074).As we shall see,the last 4 days of the second weekdevoted to the two furrdowns and the stairwell The lease area workclearly occurred in the first week that the strikers returnedBa Brown elsewhere named McNeese as one of the strike replacementshe had not released when the strikers returned(Tr. 1049)64 Gallegos testified without contradiction that Ron "Rick"Daughertyinformed Brown that the power was out(Tr. 523).289On a good day I could hang 100-110 with a helper.It depends on the work assignment.Although it is not entirely clear that Gallegos was therereferring to 100-110 on RACO,he in fact had just fin-ished describing other employees installing sheetrock onlease area walls with theRACOsystem(R. Exh. 11).Anguiano denied that they ruined any sheets by cut-ting oversize holes for the electrical boxes(Tr. 254-255),and Gallegos testified that the holes he cut were correctfits and that no one ever said otherwise(Tr. 532).In fact,Gallegos testified,Brown and leadman CarlosCarrillochecked the work after lunch,and Brown declared it"okay" before theyreassignedGallegos-Anguiano backto the fourthfloor restroom for the balance of the day(Tr. 382, 531-532).85 As Gallegos was not called duringthe rebuttal stage,Brown's statement that Gallegos saidthe person doing taping and bedding wouldcover theextra gaps is only impliedly denied by Gallegos.Because of Brown's unpersuasive demeanor,and thecombined testimony of Gallegos and Anguiano,I do notaccept the version given by Brown,and I credit the ac-count by Gallegos and Anguiano.(d) The two furrdownsGallegos testified that the morning of Tuesday,Febru-ary 8, he and Anguiano were assigned to build two par-allel +furrdowns 30 feet in length at the east entrance tothe bank building(Tr. 387, 537).66 Thetestimony on thissubject,covering many pages by several witnesses, isvery conflicting.The basic dispute centers on (1) wheth-er Gallegos and Anguiano had to take the time to finishbuilding a scaffold,or whether one was already in placeand (2)whether Gallegos and Anguiano took too long inbuilding the furrdowns.A significant subsidiary question is whether Gallegoswas out sick onWednesday, February9. It is significantbecause it bears on the credibility of Gallegos,who testi-fied that on that day his wife called to report his absencebecause of sickness(Tr. 405, 467, 555).On cross-exami-nation he acknowledged that in his pretrial affidavit at 6,February 14, 1983, he reported working on February 9(Tr. 469; R. Exh. 10). He then seemed undecided wheth-er to assert that it was February 9 or 10 that he was outill(Tr. 469-470). It is worthy of note that Anguianonever mentions Gallegos as having been absent.To com-pound the confusion, Gallegos thereafter testified that hewas paid for the missed day through Midessa's oversight(Tr. 591).Such an oversight, of course,would explainwhy his timecard might not reflect any absence. Re-spondent never produced the timecard for that week.It is clear that work on the two furrdowns stretchedover the 3-day period of Tuesday, February 8, throughThursday, February10, even without regard to the ques-tionwhether Gallegos missed a day.Thisisnot to say65 Although Gallegos testified that he thought the reassignment wasunusual(Tr 531),itcertainlywas in keeping with all the switchingBrown was makinginGallegos'assignments.66On Monday,February7,Gallegos andAnguiano worked1hour ina restroomon the fifth floor,and then enclosed an elevator mechanicalroom during the balanceof the day (Tr. 386, 536). 290DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthatGallegos and Anguiano worked the entire time onthe furrdowns.Indeed,Gallegos testified that the weath-er was so cold,around 15 degrees Fahrenheit,on Tues-day, February 8, that he persuaded Brown/Carrillo tomove Anguiano and himself inside,where they workedthat afternoon enclosing windows on either the third orfourth floor (Tr. 389, 404, 550, 551, 553).This brings us back to the two pretrial affidavits ofGallegos.The firstaffiddavit(R. Exh.10) is dated Feb-ruary 14 just 3 days after the February 11 layoff. Thesupplemental affidavit is dated March 15 (R. Exh. 11).Although both statements refer to the cold weather onthe furrdown job, neither refers to Gallegos as havingbeen off work 1 day. At 6 of his February 14 affidavit,Gallegos statesPrior to the walk out,when it was cold, the Com-pany would send us home;even if it was in the 30degrees.On [a date is crossed out at this point] 2/9itmay have been 15 degrees and we were requiredtowork outside-on 40 feet of scaffolding. Thescaffolding was frozen,due to the sleet and rain andtherewere no hand rails,no safety belts andwooden planks for metal foot rails.Irequested asafety belt from Carlos Carrillo and he told me thebeltwas in more need at another job detail.I askedwhy we weren'tbeing sent home and MarvinBrown told us that it was entirely up to Joe Beas-ley.After lunch I asked Brown for myself and mypartner to be assigned some other work, as Ithought it was dangerous working on the scaffold-ing.He sent us to the fourth floor to work-this isinsidework.No one else was sent on the scaffold-ing. It was still freezing working on the fourthfloor.The supplemental affidavit, at 3, refers to the coldweather as being on "one of the days"they worked onthe furrdown,but does specify that it was the date thatGallegos made a request for Anguiano and himself to beassigned inside because it was sleeting and the scaffold'swalk boards were frozen.It states they were assigned tothe third floor.By Gallegos'count,he and Anguiano worked 1-1/2 onthis assignment:the morning of Tuesday,February 8, fin-ishing building the scaffolding and performing certainother odds and ends, and all day Thursday,February 9,building the two furrdowns.Gallegos concedes that theydid not get the second one braced,but did get the firstone built and braced and the second one built.Rod Black was the carpenter foreman for Area Build-ers on the ClayDesta project.Called by Respondent as awitness, Black testified that when the strikers came backto work he complained to Brown about Midessa's slowproduction speed,and that Brown replied that he wouldget to it and was doing the best he could(Tr. 835, 840).Brown did not describe to Black what he considered theproblem to be. Black testified that his laborersfor AreaBuildersconstructed a scaffold that was there forMidessa to use in building the furrdowns at the eastentry to the bank(Tr. 835,840, 848).He described thescaffold as being in three sections,24 feet high (Tr. 835),and that the furrdowns were to be attached to thebottom of the third floor,some 28 feet above the groundfloor(Tr. 843).He did not stand and watch the Midessaemployees building the furrdowns,and he concedes thathe does not know what kinds of problems they may haveencountered in building the furrdowns(Tr. 841).William Chandler Simonds worked on the ClayDestaproject as a layout carpenterfor AreaBuilders.After thestrike,he testified,Simonds observed that Gallegos wasworking"quite slowly"in building the furrdown67 and"was standing around a lot." (Tr. 813)Because Simondsneeded Midessa to finish so the stucco workers and thenthe glaziers could do their work in the east entry, hekept coming back to check on Midessa's progress.Simonds testified that the scaffolding,8 feet in length,was already in place,did not have to be built,and wouldonly have to be moved four times in the process ofbuilding the30-footcurtainwall(Tr. 814,815, 820).68Acknowledging that there were two curtain walls, orfurrdowns, to be constructed(Tr. 815),Simonds express-ly limited his estimate of construction time for the firstfurrdown to 1 day (Tr. 813, 823).69 This presumes thatthe scaffolding was in place and ready to use.Simondsconcedes that if Gallegos had to get his own materialsthat would add more time to his estimate of the neces-sary time(Tr. 821).Simonds admits that he has neverbuilt any curtain wall himself(Tr. 819).Simonds asserts that it took Gallegos and his helper 3days to do this 1-day job (Tr. 813, 820, 823). We know,of course,thatGallegos and Anguiano worked on bothfurrdowns,not just the one Simonds described in his tes-timony.Simonds testified that about the second day of thiswork he complained to Brown that the workers weretakingway too long(Tr. 813,830).He did not recallwhether he registered his complaint in the morning orafternoon.Brown,according to Simonds, replied,"Yeah,Iknow,but there is nothing that I can do about it."Either later that day or on the third day Simonds com-plained in stronger terms, but he received essentially thesame answer from Brown(Tr. 830).70 Simonds concedesthatwhile he did not stand around observing the workfor the 3 days,he was on the scene frequently enough toknow that if the Gallegos-Arguiano team received anyother job assignments during the furrdown job, such as-signmentscould not have been for very long (Tr. 819-820).Simonds explained that the slow work he observedconsisted in Gallegos and Anguiano not working togeth-er.That is, "You would generally have one guy on the87 Simonds expressly referred only to the one furrdown needing insula-tion to be scraped from the bottom of the third floor before installation(Tr. 815,817, 818, 823)88 A certain wall is also known as a furrdown(Tr. 812)"Thus,the two furrdowns would have taken roughly 2 days, or pos-sibly slightly less than a full 2 days10 Foreman Marvin Brown named only Rod Black as complaining tohim and, Brown testified,he went and told Gallegos to hurry(Tr. 1065)Gallegos deniesthis (Tr.406). Brown testified that he complained to Su-perintendent Beasley and requested permission to get rid of Gallegos andAnguiano because they had been"up there 3 days" and only had one(furrdown)halfway built.Beasley denied permission on the basis thatMidessa first had to check with its lawyer(Tr 1069) MIDESSACONSTRUCTION COfloor either cutting things to length or whatever, turnthe laser on or what have you, and the other guy doingwhatever he needs to do, shooting up, screwing up, orwhatever he is doing-working together so they canboth be working at the same time."What Simonds ob-served,he testified,was one man working on the scaf-fold while theother watched(Tr. 831).Simonds appar-ently was not aware that Anguiano was not a journey-man, but an apprentice.Gallegos testified that it wasvery unusual to work nearly 30 feet up on a scaffoldwith only 2 employees(Tr. 556).In his supplementalpretrial affidavit of March 15,1983,Gallegos explainedthat on such a high job there are normally two journey-men and a helper(R. Exh.11 at 4). As Gallegos furtherexplained there,the helper(Arguiano)operates the chopsaw to cut the heavy gauge metal used and keeps thejourneymen supplied with the pieces for the framing sothat the journeymen do not have to come down from thescaffolding.Here the chop saw and materials were onthe second floor level(Tr. 557).Moreover,Anguianocredibly testified that he did some of the installationwork using the screw gun.Elaborating on his description of slow progress, Si-monds testified that he observed Gallegos and Anguianostanding around talking about nonwork matters as hewalked by(Tr. 827).He then admitted that he does notunderstand Spanish and would not have understood aconversation in Spanish(Tr. 827).71However,Simondsthen testified that they were not necessarily talking toeach other when he walked by,for there were other em-ployees there.Thus (Tr. 828):If I were to walk by and start talking to them,theywould speak to me in English.If another personwho didn't speak Spanish[came by] and they werewanting to converse on some subject,theywouldspeak in English. [Emphasis added.]Simonds followed this by testifying that on occasion hestopped to talk with them to see how the work was pro-gressing and what problems they were having(Tr. 828).He never described any specific problems at the trial. Itisdifficult to believe that had Simonds asked Gallegosabout any problems,72 the latter would not have men-tioned the severe cold weather at the very least. An-guiano testified that it took them longer than normal onthe job because of, in part,the fact that the weather wasso cold it hurt his hands and he could not hold the screwgun (Tr.132, 252,269).As we already have seen,Galle-gos testified that it was so cold on that first day (Tues-day, February 8) that he requested Brown/Carrillo to re-assign Anguiano and himself to work inside.73 In his pre-trial affidavit of February 14, 1983, Gallegos estimatedthe temperature that first day of the furrdown assign-ment to be about 15 degrees.His request was granted.71Anguiano, it will be recalled,had to testify through an interpreter.72 Notwithstanding the "they"in his testimony,it is clear that Simondsnever conversed with Anguiano beyond a smile and a hello Simondsdoes not speak Spanish,and Gallegos would have had to speak for An-guiano in English.73 At 3 of hissupplemental pretrial affidavitof 3-15-83,Gallegos as-serts that everyone else was working on the inside(R. Exh. 1I).291Finally,Simonds testified that after he, Simonds,placed the marks for locating the curtain walls, it wasGallegos who used a laser beam device to set the marksfor drawing the chalk linestheywould make and follow(Tr. 814,818, 823).Yet DavidWilliams testified that itwas he who set line marks with the laser and did thelayout of chalk lines for the furrdown in theeast en-trance(Tr. 891-892, 907-908).Aside from that testimonyconflictingwith Simonds'regardingGallegos havingused the laser,italso conflicts with Simonds'testimonythat the laser would not be used until the stucco orblown insulation material had been scraped from the firstbeam and then the lines marked andchalked (Tr. 822).Gallegos, indicating that someone had been there firstwith a laser to set pencil lines, testified that leadmanCarlos Carillo set the chalk lines on the floor and asertedthathe,Gallegos, set the chalk lines on the "deck"(bottom of the third floor)where the furrdowns were tobe attached(Tr. 537-540,550). It is quite possible thatGallegos used the laser device to match the lines on thedeck with the chalk lines already on the floor.74 Finally,itappears that the pencil lines were drawn by Simondswho testified that he made lines with either a pencil orsoap stone, he could not recall which(Tr. 825).Returning for the moment to the time estimate, wemay recall that Simonds called the one furrdown a 1-dayjob.With two furrdowns,the job would take roughly 2days, or a little less,even under Simonds' estimate. Fore-man Brown testified that the job of buildingbothfurr-downs should have been completed in 4 to 6 hours (Tr.1064-1065).That figure is based,he testified,on the scaf-folding being in place and ready to use. And David Wil-liams testified that he could do the job in a mere 2 to 3hours(Tr. 890).Ido not credit Williams.In his zeal toportrayhimself as a superfastworker,Williams rein-forces the disbelief engendered by his unfavorable de-meanor.Respondent asserts in its brief at 51,that "Anguianohimself testified it should be a half day'swork." (Tr.251.) `This overlooks the fact that Anguiano testified ittook Gallegos and him 1-1/2-2 days to do the job be-cause of (1) the severely cold weather,(2) they had toget off and on the scaffolding to get the necessary equip-ment and materials,and (3)they twice had to disassem-ble the scaffolding and move it, and even then they didnot quite finish the work (Tr. 231, 252-253).Although Brown testified that Gallegos and Anguianoworked 3 days on the project without finishing it (Tr.1063, 1069,1116), he acknowledged that in his pretrialaffidavit,which hegave to the investigating Boardagent,he said it took them 2 days(Tr. 1116).75PreliminaryConclusionsBrown's March 14 pretrial versionof 2 daysmatchesnot only Anguiano's recollection,but also thatof Galle-7' 1 do not credit Williams regarding his testimony about setting lineshereHis demeanor was generally unconvincing,and his testimony con-flicts with both that of Gallegos and Simonds75 He threw this difference off at trial with a flippant,"It took themactually 3 days,so I made them sound better than they were."The affi-davit is dated3-14-83 (Tr. 1117). 292DECISIONSOF THE NATIONALLABOR RELATIONS BOARDgos who testified, as earlier noted, to a day and a half.76One kink in Gallegos'line of testimony is his asserted ab-sence on Wednesday, February 9 (which would havebeen the second day), and further complicating storythatRespondent, through oversight, even paid him forthe day of absence.Another kink in Gallegos storyline isthe building ofthe scaffolding. According to Gallegos, he and Anguianospent fromearlymorning to 11 a.m.on (1) conferringwith Carrillo about the layout lines; (2) searching for theextra parts needed for the scaffolding; and (3) buildingthe rest of the scaffold. Gallegos never asserted therewas no scaffolding there;it isjust thatitwasincomplete.Anguiano seemed to testify that the scaffolding did nothave to be built, but had to be moved twice, with eachmove requiring 10 to 15 minutes (Tr. 231). On the otherhand, Simonds, as we have seen, testified that the scaf-fold he referred to was 8 feet in length and thereforewould have to be moved four times to cover thedistanceof the first 30-foot furrdown. Gallegos testified that notonly he did he and Anguiano add a top section, but theyalso added three other sections-apparentlylengtheningthe scaffolding (Tr. 542, 546-547). Although Gallegos'Testimony certainlyis not a modelof clarity, it dovetailswith Anguiano's testimony, which I credit, that theymoved the scaffolding only twice. Even this leaves openthe questionof whether they moved it once to reach thestarting place, or whether they moved it twice from thestarting point. That question probablycutstoo fine. An-guiano was not examinedclosely regarding this point. Hedid testify that the scaffolding was long enough (Tr.253).77 Thus, it would appear that the 8-foot-long scaf-fold described by Simonds had been extended by Galle-gos andAnguiano.Iam persuadedpreliminarily that Simonds' faultyrecollection of events is the product of the passage oftime before he was called on to testify. Apparently un-aided by having recorded in February or March his ob-servation of the events in question, the details of thoseevents appear to have eluded him by the time of trail. Asfor Brown, his demeanor was unfavorable,and I prelimi-narily do not credit him when he disputes Gallegos orAnguiano.ArguablyGallegos and Anguiano worked on thisproject for 1-1/2 days, as they described. Whether Galle-gos actuallywas absenton February 9, or February 8, orFebruary 10 is immaterial.It isjust possible that he wasnot absentat all, and he started the curtain wall projecton Wednesday, February 9 rather than Tuesday, Febru-ary 8.But I neednot speculate if I credit them in theirtestimony that they worked only 1-1/2 days on theproject.When the severely cold weather is considered, alongwith the fact that Gallegos and Anguiano built most oftwo furrdowns, and notone, aswell asassembling theadditional scaffolding,itisquite clear that 1-1/2 waswellwithin Simonds' estimate for roughly 2 days tobuild the two furrdowns (even without counting thescaffolding).And even if Rod Black and Simonds complained toBrown about the progress, Brown would know that itwas not any fault of Gallegos and Anguiano. Brownwould know that it took time to build the balance of thescaffolding, and he would be aware that he had allowedGallegos and Anguiano to join all other employeesworkinginsideon that bitterly cold first day. Even thesecond day was no doubt still cold. If, therefore, Si-monds walked by on the second day and observed, hemay very well have seen Gallegos standing on theground-trying to get warm. Certainly the fact that Gal-legos and Anguiano nearly completed both furrdowns onthe second day would not have left them any time to bestanding around loafing. Finally, Simonds described hisvisits to the east entry without any mention of theweather. One would think that he was describing a strollon a delightful spring day, and that he found Gallegosand Anguiano enjoying the beautiful weather bystandingaround on the ground floor conversing (in English, noless)with whoever happened to be passing by.Simonds appeared to be a sincere witness.It seems,however, that he was unsuccessfulin attemptingto recallon June 10 events that had occurred 4 months earlier.(e)CH studs in the stairwellIn the stairwells at the ClayDestaBank Building,Midessa installedliner board (a type of sheetrock) inwhat is called CH channel or studs. The studs are socalled because in their double configuration the face ofeach end has one half shaped like a "C" while the otheris in the form of an "H." (Tr. 266.) The liner board has agreen water resistent covering (Tr. 270-271). At the trialAnguiano demonstrated how the liner board fits into theCH studs (Tr. 259-260). Thereis nodispute that the onlymethod by which thismaterialcan be installed is byscrewing one stud tothe wall,then sliding thefirst endof the liner board into the track of that stud, then fittingthe second stud overthe remainingend of the linerboard, and, finally, attaching the liner board and secondstud to the walls with screws. If both studs were to beinstalled first, thereisnoway the liner board can be in-serted. The only sequenceis: stud, liner board, stud.Brown,as noted, testified that one of the principal rea-sonshe included Gallegos and Anguiano on the layofflistwasbecause they incorrectly installed some CH studsin three floors of the north stairwell (Tr. 1065-1066). Ac-cording to Brown, not only were the studs screwed offwithout the liner board being inserted, but the studswere even installed backwards (Tr. 1066).Brown testified that Gallegos and Anguiano began thestairwell project about noon on the Wednesday beforethe layoff of Friday, February 11, and workedon it allday Thursday and Friday (Tr. 1067). In short, it was thelast 2-1/2 days of the week of the layoff.7876 Gallegosalso set the time at 1-1/2 days at 3 ofhis supplemental pre-trial affidavit of 3-15-83 (R Exh 11)77 As the furrdowns were about 10 to 15 feetapart(Tr 387), the scaf-fold had to be moved over to the second one (Tr 269).7M Already,as we can see,there n a problem regarding time The twofurrdowns were built this same week Brown testified the furrdowns took3 days. Now the stairwell, in the same week, takes 2-1/2 days. MIDESSA CONSTRUCTION CO.Asked when he discovered this, Brown testified thathe discovered"shortly aftertheystarted"that the workwas being done incorrectly(Tr. 1067).However, hethought he might learn a new trick on speeding thingsup, so he asked some other(unidentified)people to walkby and let him know what they thought.They reportedthat"they"had never seen the work done that way.Brown even confronted Gallegos, asking whether Galle-gos had ever hung CH before.Gallegos responded thathe was an interior mechanic and knew what he wasdoing and did not need Brown's advice.Brown said hedid notthinkitwould work that way.To this remarkGallegos, Brown testified,repeated his statement that hewas an interior mechanic and knew what he was doing.Brown left and on Thursday(February 10) Brownbrought Superintendent Beasley to the stairwell around10 a.m. when Gallegos was two floors above. Heshowed the work to Beasley,who just shook his head.Brown told Beasley that the work would have to beredone,and asked permission to get rid of Gallegos andAnguiano because,"They are killing my payroll."Beas-ley said thatthe "lawyer"saidMidessa had to keepthem.Beasley said just to let it go,to let them keepgoing and"we will find out if we can get rid of them."(Tr. 1067-1070, 1074-1075). Brown testified that this wasthe firsttime Gallegos had been assigned to install CHstuds on that job(Tr. 1121). Browntestified that onMonday,February14 (after theFriday layoff) he as-signed leadmanCarlos Carrillo tocorrect thework (Tr.1067, 1075).In very brief testimony,Carrilo testified that he ob-served that on the second floor level on the north sidethe CH studs had been screwed"oft" (meaning screwedin) backwards without linerboard.Although Carrillo didnot specify exactly when he saw this,other than that itwas after the strike,nor assert that he corrected theproblem,he did testifythat it was Gallegos and An-guiano who had installed the studs(Tr. 805-806).Carrillo's testimony is rather ambiguous concerningwhether he observed Gallegos in the act of the installa-tion process.The testmony is subject to the interpreta-tion thatCarrilloknew that Gallegos and Anguiano wereworking in the stairwell,or was so told,and when hewent there(presumably on Monday,February 14) tocorrect the work he found it as he described and as-sumed that Gallegos and Anguiano had done it that way.Of course,his testimony can also be interpreted as mean-ing that he personally observed them installing the studsincorrectly.Gallegos testifiedthat on Friday,February 11, he andAnguiano were assignedby Carrilloto enclose the northstairwell using CH studs and 1-inch liner board;that theydid thisfor five floors,going from the second throughthe sixth floors; and that it was done properly,with theliner board inside the CH studs(Tr. 406-408, 558-560).Anguiano also testified that they worked on this the dayof the layoff,although he recalled that they worked onthree floors(Tr. 258, 261).Gallegos testified that he has performed this work formany years and he denied screwing off the CH studswithout installing the liner board(Tr. 409,559). Bringingthe issue into sharpfocus,Gallegos, in a straightforward293fashion,testified that if he had screwedoff (i.e., screwedin) the CH studs without the liner board, then it couldnot have been a mistake and it would have had to havebeen intentional on hispart (Tr.561). In short,if he didit that way,Gallegos admits that such would have beensabotage by him.Anguiano testified that he was aware the liner board(which he knew as core board)could not be installed ifthe CH studs were both screwed infirst (Tr. 260). Thatknowledge,plus his demonstrated assembly during cross-examination,shows that Anguiano could not have beenmistaken either.79Anguiano denied that he installed thestuds without the liner board(Tr. 261).80ConclusionsGallegos and Anguiano testified with a fully believabledemeanor on this point,and Brown'sdemeanor wascompletely unfavorable.Moreover,Brown's entire ac-count of this subject,aside from being delivered in anunbelievable manner,has no internal logic.He was total-ly unconvincing in his testimony that the same afternoonGallegos and Anguiano started,Brown knew they weredoing it wrong but did not correct them because hethought they might teach him a new trick.Yet Brownstillknew it was wrong and that is why he supposedlybrought Superintendent Beasley(who did not testify)over the next morning,showed him the work,and re-quested permission to "get rid of" Gallegos and An-guiano.81 I am to believe that Foreman Brown knew onWednesday that the work was being done wrong (andbackwards at that),that Superintendent Beasley knew itby 10 a.m. on Thursday,February 10, yet neither ofthem instructed Gallegos and Anguiano to begin doing itcorrectly. That tale is unworthy of belief. Even if theywanted to check with Midessa's lawyer,one cannotimagine that Midessa would permit Gallegos to continueinstallingthematerial incorrectly.Brown'saccountwould have had a more believable logic had Gallegosbeen ordered to change methods, or if Midessa had firedGallegos on the spot.Midessa did neither.But what of the testimony of Carrillo?As Respondentobserves at 54 of its brief, Gallegos admitted that he andCarrillo were good friends in their working relationshipboth before and after the strike(Tr. 395).Carrillo neverclearly testified that he saw Gallegos and Anguiano inthe process of doing the incorrect installation.If he sointended to testify,then we have one more experiencedleader walking away from work being done incorrectly.Thatstory has no more logic or conviction coming fromCarrillo than it does from Brown.To the extent Carrillo testified that he really did notseewhat had occurred until he arrived at the second98 Anguiano testified that leadman Carlos Carrillo showed him how toacemble the CH studs and liner board(Tr 259).He did not say whetherthis instruction was the day of the stairwell assignment or at some earliertime.so Anguiano testified through an interpreter. At some points he hadsome difficulty understanding the precise questionHowever,he testifiedvery clearlyand credibly that he inserted the liner board inside the studs(Tr. 261).Si 1 draw the inference that had Superintendent Beasely testified, histestimony would not have supported Brown. 294DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfloor on Monday,February14, to correct the problemon assignment by Brown,atwhich time he found thestairwell at the second floor level in the mess described,I do not credit him.82 Brown's testimony is to the effectthatGallegos and Anguiano were allowed to continueon their merry way goofing up the entire stairwell (or atleast the three floors Brown mentioned the assignmentconsistedof).Yet Carrillostrangely describesonly thestairwell at the second level.Carrillo didnot testify con-vincingly,and I do not credit him.In light of the foregoing,I find that no problem exist-ed with the stairwell work of Gallegos and Anguiano.(f)Preliminary conclusions regarding Gallegos-AnguianoAt this point it would seem that Midessa,throughForeman Brown,placed the names of Gallegos and An-guiano on the February 11 layoff list to punish them,particularly Gallegos, for their union and other protectedactivities in violation of Section 8(a)(1) and(3) of theAct. Thisis especially true regarding Gallegos, who wasa principal leader in the activity by the employees. Inlight of the demonstrated union animus of both PresidentDeVilbiss and Superintendent Beasley,it is immaterialthat the General Counsel did not allege or prove any un-lawful threats or interrogation by Foreman Brown. IfBrown gave false reasons for selecting Gallegos-An-guiano for layoff,Imay infer from such contrived pre-texts that his motivation, and that of Respondent, was toget rid of Gallegos because of his union and other pro-tected activities.It is well settled that when the assertedreasons for a discharge fail to withstand examination, theBoard can infer that there is another reason-an unlaw-ful one that the employer seeks to conceal-for the dis-charge.Louisiana Council No.17,AFSCME, AFL-CIO,250 NLRB 880, 886 fn.38 (1980).As Anguiano was theapprentice assigned to Gallegos,Anguiano also was sev-ered from employment as a natural consequence of thereasons Brown assigned for terminating Gallegos.Although Respondent has not raised the point,consid-eration should be given to the fact that Gallegos admitsthat he made a false statement in a pretrial affidavit,which he gave to the investigating Board agent in con-junctionwith consideration of the remedy. In recom-mending a remedy here,should reinstatement and back-pay be denied to Gallegos?I think not. The misrepresen-tation by Gallegos was on an ancillary matter pertainingto the source of a copy of Respondent's rules.Itwas nota misrepresentation of a material link in the chain of evi-dence necessary to establish a cause of action on hislayoff.Stated differently,Gallegos did not mispresent inorder to establish,by fraud,a cause of action by whichhe could persuade the Agency to order Respondent topay him backpay or offer him reinstatement. His misrep-resentationwas made to protect another,not to obtain,by fraud,a gain for himself.I therefore find that his mis-representation,while improper,does not constitute a suf-82 The General Counsel makes no contention that someone sabotagedthe second level stairwell over the weekend to leave the appearance thatGallegos and Anguiano had done the work incorrectly.ficient basis for denying the usual public remedy of or-dering Respondent to offer reinstatement with backpay.(g) Salvador Machuca and Anastacio Dominguez Jr.Foreman Marvin Brown testified that Salvador Ma-chuca and Anastacio Dominguez Jr., worked together asa team(Tr. 1075,1079).89Machuca testified he returnedtowork on February1(Tr. 616,618).Brown testifiedthatMachuca(and Dominguez)spent the entire 9 daysfrom Tuesday,February 1, through Friday, February 11,framing the north penthouse,but did not finish the job(Tr. 1075,1078-1081,1108).According to Brown, hetoldMachuca(apparently on February 10) that Midessawas hurting and that Machuca was taking longer thanthe team of Carlos Carrillo and Louis Sotelo did onframing the(identical)south penthouse(Tr. 1081).84Brown testified that Machuca and Anastacio Domin-guez made a little more progress on February 10 and 11,"but they still never really pickedup." (Tr.1081.) He in-cluded them on the layoff list for taking so long on thepenthouse(Tr. 1075).Before the strike,Brown testified,Machuca was a good,productive worker, and a leadmanwhen there was a large crew,but he was not a goodworker after he returned from the strike(Tr. 1076).Kevin Nichols,a striker and a witness called by Re-spondent,testified that after the strike Machuca still felthewas being paid unfairly(Tr.923).Nichols,whoworked at Petro North rather than at ClayDesta whereMachuca was,never explained how he knew that thiswas Machuca'sattitudeafter the strike.During thestrike,such as when both were at the union hall, Nicolsno doubt had an opportunity to hear Machuca expresshis opinion.It appears that Nichols actually was describ-ing an opinion that he possibly heard during the strikerather than afterwards.Machuca and Tommy Gallegos testified that on eitherFebruary 1 or 2 Machuca,Dominguez,Gallegos, andleadman Carlos Carrillo spent most of the morning as-sembling a scaffold for a curtain wall they were tobuild.85As we have seen,they could not proceed with thefurrdown because of an alignment problem, so Browntook them to frame one of four penthouses,which Ma-chuca described as the south penthouse(Tr. 622,691).86The weather was cold and wet, the roof surface wasfrozen,and Brown and Machuca slipped and almost fellon the frozen surface.Brown soon decided that it wastoo cold for anyone to work there, so he sent them ondifferentassignments.Machuca(andDominguez)worked the balance of that day with Carrillo framingwalls underneath windows on the fourth floor(Tr. 623-624, 629, 695).83 Known as"Junior"Dominguez (Tr. 650,695),Anastacio Domin-guez Jr, is not to be confused with his father,Jesse Dominguez84 Brown testified that the Carrillo-Sotelo team not only framed thesouth penthouse,but also sheetrocked most of it,all in 5 days the weekbefore the walkout(Tr. 1080,1109).88 Machuca places the event on the 1st day of his return(Tr. 618, 687).whereas Gallegos,as already discussed,dated the event as February 2,the morning Anguiano did not come in because of car trouble88 Tommy Gallegos, however,described it as the penthouse at the topof the west stairwell(Tr 375, 508). MIDESSA CONSTRUCTION CO.The second day (February 2, according to Machuca),and into the third, he and Dominquez were assigned toinstalldouble walls of sheetrock (one being the greencovered weather board) in rest rooms (Tr. 624, 629). Atone point Machuca recalled the time spent on the rest-rooms as being 2 or 2-1/2 days (Tr. 696). In any event itis clear that the first 3 days Machuca was back he andDominguez worked on assignments other than the pent-house. Machuca testified with a persuasive demeanor.Machuca testified that his next assignment was toframe and sheetrock a penthouse where he worked for 5days (Tr. 624, 629, 696). He and Dominguez had notcompleted it by the time of their layoff (Tr. 702). He tes-tified that under the prevailing conditions it would havetaken the two of them a whole week, even more, toframe and sheetrock it (Tr. 696-697). The conditions in-cluded having to devote one entire afternoon to somespecial welding on a top track (Tr. 628, 698). About thethird day of the penthouse work Brown came by andasked how they were doing. Machuca replied okay, andinquired why Brown had not sent Carrillo to check onthework. Brown, Machuca credibly testified, said hehad faith in Machuca, knew that he could do the job,and that their work was "looking real good." (Tr. 628,630).There is no point outlining the work performed on thepenthouse, for other than the welding mentioned, there isno showing that the framing work on the north pent-house was any different from that done on the southpenthouse by Carrillo and Sotelo the week before thestrike.Preliminary ConclusionsMachuca testified with a convincing demeanor, butBrown did not. I therefore find that Machuca and Do-minguez workedasmany as6 days on the north pent-house,87 and notthe 9 days Brown asserted. Brown'soverstatement, I am convinced, was not the product of afaultymemory. Rather, I find that Brown deliberatelyoverstated the penthouse time by some 50 percent to castas unfavorablea light aspossible on Machuca and Do-minguez.Similarly, I find, he understated by 50 percentthe time ittook Carrillo and Sotelo to both frame and(nearly) sheetrock the south penthouse. Thus, I find thatthe actual time Carrillo and Sotelo worked on the southpenthouse approximated7-1/2 days-not 5 days.In thatlight, the 6 days spent by Machuca and Dominguez werewellwithinreason.Indeed,Machuca credibly testifiedthat on returningfrom the strike he worked even morediligently than before to avoid any suspicion that hewould slack off after having been in the walkout (Tr.635).Ifind thatMidessa's reasonsregardingMachuca andDominguezare pretexts contrived to justify laying offthe previously highly regarded Machuca. The motive forthis contrived action was to punish Machuca for hisunion andother protected activities.Dominguez was avictim ofthis illegalpunishment. I therefore find that by87 Although Machuca testified that he worked 5 days on the pent-house,the other workdays accounted for number about 3. That leavesapproximately I day of work not described295terminatingMachuca and Dominquez on February 11,1983, Respondent violated Section 8(a)(1) and (3) of theAct. Although Dominguez did not testify, he worked asa team with Machuca and they were laid off on thatbasis.His situation is therefore covered by the testimonyof Machuca, Gallegos, and Brown.Finally, it matters not that Respondent chose to termi-nate some, but not all, of the strikers. It is well settledthat an employer need not discriminate against all unionactivists or supporters for the General Counsel to estab-lish discriminatory intent regarding those terminated. Re-spondent has rebutted the showing of discriminatoryintent as to Machuca and Dominguez. Nor has Respond-ent shown that they would not have been retained onFebruary 11 in any event. Accordingly, it preliminarilyappears Respondent must be ordered to offer them rein-statement.F. Further Analysis and ConclusionsA questionarises regardingthe two furrdowns whencomparing the testimony of Gallegos and Machuca.Tuesday, February 8, 1983, is the date that Gallegosdescribed as the first day on the east entry furrdowns.He testified that as late as noon the weather was so coldthere was ice on the scaffold (Tr. 389, 550). At 6 of hispretrial affidavit of February 14, less than a week afterthe event, Gallegos was more specific. He asserted thatthe temperature was perhaps 15 degrees when they wereworking outside (R. Exh. 10).88 Following lunch he suc-cessfully obtained a reassignment for Anguiano and him-self to work inside the bank building. According to hissupplemental affidavit of March 15, this left no one out-side.Even inside, according to his affidavit of February14, it was "still freezing."Salvador Machuca worked all that second week fram-ing the north penthouse on the roof. On February 8, Ma-chuca testified, Brown came by and complimented thework (Tr. 630). Machuca described several problems thathe and Dominguez encountered on that assignment, buthe did not mention weather-yet he had mentioned itwhen describing the frozen condition of the roof on Feb-ruary 1, his first day back from the strike.Strange. If, as described by Gallegos, it was about 15degrees and sleeting downstairs on February 8, whywould it not be at least that cold on the roof? Was it anoversight by Machuca in his testimony? Neither Brownnor William C. Simonds contradicted Gallegos regardingthe conditions of subfreezing weather.89 Perhaps weath-"As earlier discussed, he also placed the date as2-9-83. Althoughcompletelyclear in his affidavit,Gallegos didseem to be describing thefirst day ofhis assignment to the east entry location.At 3 of his supple-mentalaffidavit of 3-15-83,Gallegos asserts that on"one of the days" heworked onthe assignment it wassleeting(R.Exh.11).His pretrialaffida-vits do not containa day-by-day accountas was given in his trial testimo-ny.89 Simonds appeared to be a sincere witness But in describing the oc-casions of his walkingby where Gallegoswas standing around, he im-pliedlywas describinga balmy day Apparently,I initially drafted, thepassage of time had causedSimonds memory to confusedates andevents. 296DECISIONSOF THE NATIONALLABOR RELATIONS BOARDer reports would shed light on the matter.And there areweather reports.The National Climatic Center ofthe U.S.Departmentof Commerce is located at Asheville,North Carolina.90Pursuantto FRE 201,803(8),and 902(4), I take officialnotice of the following Climatological Data Reports(CDR), and I include them in the record as follows:January 1983 Vol. 88,No. 1February 1983 Vol.88,No. 2ClimatologicalData, Texas,Vol. 88ALJ Exhibit IALJ Exhibit 2Contemporaneous with my release of this decision, Ishall mail copies of the foregoing documents,certified ontheir faces as official,to the parties'attorneys.For the 2 weeks between the return of the strikers andthe February 11 layoff,the following weather conditionsprevailed,beginingMonday, January 31(skipping theweekend of February 5-6):Temperature1-312-12-22-32-42-72-82-92-102-11Max57485355366468697062Min35343126322634393636Max65615254506368687070Min40323125302735413638The firstsetof figures(maximum and minimumacross) is for theNationalWeather Service at the Mid-land-OdessaAirport (ALJ Exh.at 62).The second setwas recordedatGulfRefiningCompany,located 4 milesnorth by northeast of downtown Midland(ALJ Exh. 2at 62,67).The airportismidway between Midland andOdessa, or 10 miles west of downtown Midland. TheClayDestaproject is on the near northside of Midland.Precipitation1-312-12-22-32-4.040T0.0300000Once again,the firstline of figureswas recorded atthe airport,and the second lineatGulf Refining Compa-ny.We see, therefore, that on Tuesday, February 8, 1983,the morning hourswould havebeen a bitcold at Clay-Desta Bank on the nearnorthsideof downtown Mid-land.Although brisk wind would havemade it seemcolder (the wind chill factor), Gallegosmade no refer-ence to the wind.Accordingly,I presume that there wasno more than a slight wind on these mornings.Even al-lowing someroom to Gallegosfor a marginof error, itseems that the temperature was more thandouble his 15degrees even at 8 a.m.,when he would have arrived forwork. But after lunch,how can a temperature of at least60 degreesbe described as too coldtowork outside?Sleeting?Even if there werea smallshower over theClayDesta project (while dry at both theairport on thewest and atthe Gulf Refineryon the east),the tempera-turewasfar too warm for ice to form on a scaffold.2-72-82-92-102-1100.050000000Indeed,the weather apparently was quite pleasant thatafternoon.February 9 was even warmer in the morning,and on Thursday afternoon,February 10, the tempera-ture reached a balmy 70 degrees.The weather discrepancy is too large a difference tobe considered a minor variance.Gallegos simply cannotbe credited regarding the furrdown assignment. Al-though that fact does not serve to verify all of Brown'stestimony on the subject,it is enough that Simonds nowstands as a credible witness.Gallegos apparently workedFebruary 9 on the furrdowns and the next day as well.Counting the first day of February 8, that totals 3 days.Simonds complained to Brown about Gallegos. Thecomplaint of Respondent'schief customer complainingabout the slow progress of Gallegos would constitute alegitimate ground for including Tommy Gallegos and"Temo" Anguiano in the layoff of February 11, 1983.In view of all findings regarding Gallegos, it seemsclear that the termination of the Gallegos-Anguiano team0The complete name is U S.Department of Commerce,NationalOceanic and Atmospheric Administration[NOAA],NationalClimaticData Center MIDESSA CONSTRUCTION CO.297falls in the dual-motive category. Thus, one terminationmotive was the legitimate one based on the complaint ofArea Builders. The other motive, as revealed by the pre-texts involving the other grounds, was the illegal one ofdesiring to eliminate a union agitator from its payroll. Itis now well established that in such asituation,Respond-ent had the burden of going forward with evidenceshowing that it would have selected Gallegos and An-guiano for layoff in any event because of the one legiti-mate ground notwithstanding the existence of the unlaw-fulmotive. This, Respondent failed to do. Accordingly, Ishall order Respondent to reinstatement to Gallegos andAnguiano and to make them whole, with interest.The weather reports also have a bearing on Machuca'scase.Did the Carrillo-Sotelo team really do as muchwork on the south penthouse the week of January 17 asForeman Brown described?91 Perhaps the weather waswarm and they were able to fly. But what if the weatherwas cold the week of January 17? Could they still havemade that much progress? No witness said they did notnor could not have made such progress. But Brown didnot testify with a persuasive demeanor.The January CDR shows that the week of January 17started mild, with the low around 40 and the high about60 (ALJ Exh. 1 at 12). By midweek conditions becamecolder, and by Thursday morning the low temperaturewas at freezing, with the high from 42 to 46 degrees. OnFriday, January 21, the low was about 28 and the highwas between 32 (at the airport) and 38 (at the Gulf Re-finery). Itwas slightly wet that week, with a trace ofrain recorded at the airport on Monday and Tuesday, .74on Thursday (but none recorded at the Gulf refinery),and .05 on Friday (but again none at the gulf refinery).Thus, weather conditions on the roof the last 2 days ofthat week were ratherunpleasant-near freezing temper-ature readings and moisturein the air.A brisk windwould have made working conditions downright misera-ble.The weather report does not support Foreman Brown.This is not to say that the Carrillo-Sotelo team could nothave accomplished all the work attributed to them byBrown, but Brown was not a crediblewitness.Carrillo'stestimony was limited to a specific item relating to workGallegos allegedly did in the north stairwell, and Re-spondent successfully objected when the General Coun-sel soughtto examinebeyond the scope of the direct ex-amination. As Sotelo was not a witness, neither Carrillonor Sotelotestimoniallydescribed framing the southpenthouse or how much they accomplished. I do notcredit Brown; I do credit Machuca. I therefore find, inaccordance with my preliminary conclusion outlined ear-lier, that Brown overestimated by 50 percent the timeMachucaspent,and underestimated by an equal 50 per-cent the time Carrillo and Sotelo spent on the southpenthouse. Brown did so, I find, for the unlawful pur-pose of eliminating Machuca and Dominguez from the91 As earliernoted,even though Machuca testified that as ofFebruaryIthe south penthouse remained unframed(Tr. 622, 691, 693),Gallegosdescribed the penthouse they went to as the one on the westside (Tr.375, 508).Such a disagreement between two key witnesses of the GeneralCounsel leaves intact Brown's testimony that Carrillo-Sotelo framed apenthouse,and that it was thesouthpenthouse.payroll because of their union and other protected activi-ties.This is particularly so regarding Machuca, who isacknowledged to have been a leadman when there weremore employees on the job. I specifically do not creditBrown in his testimony that Machuca, admittedly a goodemployee before the strike, was not a good worker afterthe strike (Tr. 1076). Thus, I find that Brown valued Ma-chuca's skills,ability, and performanceat all times.As also discussed earlier,Machuca credibly testifiedthat on February 8 Foreman Brown told him that thework was looking "real good," and Machuca crediblydenied that Brown complained about the progress (Tr.630). Because of Machuca's superior demeanor, I credithim over Brown.As previously noted, it is well settled that when theasserted reasons for a discharge fail to withstand exami-nation, the Board can infer that there is anotherreason-an unlawfulone, that the employer seeks to conceal-forthe discharge.Louisiana Council No. 17, AFSCME, AFL-CIO,250 NLRB 880, 886 fn. 38 (1980). As the reasonsForeman Brown gave for including Machuca on thelayoff list have been determined to be false, I find thatthe true motive, which Respondent sought to concealbehind pretexts, was the unlawful one of terminating himbecause of his union and other protected activities. Do-minguez,Machuca's working partner,92was terminatedas a consequence of Brown's pretextual reasons forlaying off Machuca.In light of the foregoing, I shall order Respondent tooffer reinstatement to Machuca and Dominguez and tomake them whole,with interest.Respecting the allegations I havedismissed,one finalnote should be made. As earlier noted, one of the Gener-alCounsel's principal contentions is that because theFebruary 11 layoff "affected almost exclusivelyunion ad-herents," that fact supports an inferenceof illegal moti-vation.Counsel for the General Counsel, at 45 of thebrief, cites and relies on cases such asCamco, Inc.,140NLRB 361 (1962), enfd. in pertinent part 340 F.2d 803(5th Cir. 1965), for this proposition.When the factualpattern isappropriate, theCamcorule is established authority for drawing the inferencesought by the General Counsel in thiscase.The problemis that here the factual pattern does not appear to fallinto theCamcocategory. InCamco16 of 95 employeesinone department attendeda union meeting.Shortlythereafter, 11 of the 16 wereterminated.Not one of thenonunion employeeswas terminated.Through suchmeansas interrogation, Camco had identifiedthe unionadherents. Thus, of the 11 terminated, 100 percent wereknown union supporters. By contrast, 62.5 percent of thegroup terminated on February 11 were deemed byMidessa to be union supporters.,There are other differences betweenCamcoand thiscase,but the percentage factor is perhaps the mostprominent distinction.Where the percentage factor dropsas low as 62.5 percent, it does not seem reasonable to sayit is a great enoughfactor in itself to supportan infer-92 Brown testified that Dominguez also is a brother-in-law of Machuca(Tr. 1111). 298DECISIONS OF THENATIONALLABOR RELATIONS BOARDence of unlawful motivation.And in our case,the otherfactors usually considered,such as timing,reasons givenfor the terminations,comparisons with workers retained,and the like,do not seem to justify according muchweight to the fact that over half those terminated wereknown by Midessa to be union supporters.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of theAct.2.CarpentersLocal Union1428 is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By interrogating its employeesabout theirunion andother protected activities,by threatening employees withdischarge for such activities,by discharging economicstrikers on January 25, 1983,and by requiring such dis-charged strikersto fillout new applications and be re-evaluated prior to being rehired around January 31,1983,and by demoting Salvador Machucaon February1,1983,when it rehired him,Respondent has violatedSection 8(a)(1) of the Act.4.By terminating the below named employees on Feb-ruary 11,1983, becausetheyengaged in unionor otherprotected activities,Respondent has violated Section8(a)(3) and(1) of the Act:Cuahtemoc AnguianoAnastacio Dominguez, Jr.Thomas B. Gallegos, Jr.Salvador MachucaREMEDYHaving found that Respondent has engaged in certainunfair labor practices,I shall order it to cease and desistand to take certain affirmative action designed to effectu-ate the policies of the Act.Respondent shall be ordered to make whole the fol-lowing 22 named employees by reason of its unlawfuldischarge of them on January 25,1983, when they wereengaging in a lawful economic strike:93Respondent's backpay obligation to them is limited to nomore than 4 days, plus interest and any fringe benefits,such as medical expenses,they would have been entitledto receive during the period of January 25-28, 1983.Respondent shall be ordered to offer immediate andfull reinstatement to the below named employees to theirformer jobs,or, if those jobs no longer exist,to substan-tiallyequivalent positions94 and to make them wholewith interest,because of their unlawful termination onFebruary 11, 1983.Cuahtemoc AnguianoAnastacio Dominguez, Jr.Thomas B. Gallegos, Jr.Salvador MachucaReinstatement is appropriately ordered notwithstand-ing there was no allegation that the layoff of February11,1983,was itself unlawful.The General Counselproved that Respondent selected the four employeesnamed above for layoff,and Respondent failed to showthat the four would have been included in the layoff ofFebruary 11, 1983, in any event.Whether any or all fourof the discriminatees would have been included in subse-quent nondiscriminatory layoffs, that factor,relevant toboth reinstatement and the amount of backpay,must bedetermined at the compliance stage.In the event it is determined at the compliance stagethat any or all four discriminatees would have been in-cluded in a subsequent economiclayoff, then Respondentshall be ordered to place such discriminatee on a prefer-ential hiring list to be the first employee rehired in hisformer or substantially equivalent position.Backpay shall be computed in the manner establishedby the Board in F.W WoolworthCo., 90 NLRB 289(1950),with interest calculated in the manner prescribedinFlorida SteelCorp.,231 NLRB 651(1977). See gener-allyIsisPlumbing Ca,138 NLRB 716 (1962).Removalof any references to the terminations of both January 25,1983, and regarding Gallegos, Anguiano,Machuca, andDominguez,as to February 11, 1983, from personnelrecords shall be ordered in accordance withSterlingSugars,261 NLRB 472(1982).Cuahtemoc AnguianoEzequiel MataOn these findingsof fact andconclusions of law andAvitio A. CarrilloMario Mattaon the entirerecord,I issue the following recommend-Jesse R. DominguezKevin Nicholsed9sAnastacio DominguezORDERJr.Derrill PopeAlvaro FuentesJames PopeRespondentMidessaConstructionCo.,Midland,Thomas B. GallegosTexas, its officers,agent,successors, and assigns, shallJr.LouisRodriguez1.Cease and desist fromJoe GaitanJames Rowe(a) Interrogating its employees concerning their unionBillGleasonDale Smithor other protected activities.Bill LeasureElivorio SotoVictor LeijaOrvie Springs94 The former position to which Salvador Machuca is to be reinstatedSalvador MachucaMike Tapiais that of leadman if such position is in existence in light of the number ofemployees on Respondent's jobsites93 The 22 names,plus those of E. Armendariz and E. Ibarbo,are listedin par.8 of the complaint.Armendariz and Ibarbo are not entitled to anybackpay because Respondent,Ihave found,treated them as having beengranted time off from work on January 25, 1983.95 If no exceptions are filed asprovided by Sec. 102.46 of theBoard'sRules and Regulation,the findings,conclusions,and recommendedOrder shall,as provided in Sec.102 48 of the Rules,be adopted by theBoard andallobjectionto them shall be deemedwaived forallpur-poses. MIDESSACONSTRUCTION CO.(b)Threatening its employees with discharge if theyengage in union activities.(c)Discharging its employees who engage in an eco-nomic strike.(d) Requiring discharged economic strikers to fill outnew employment applications and be reevaluated onbeing recalled as if they were new employees.(e)Demoting employees because they engage in unionor other protected activities.(f)Terminating employees because they engage inunion or other protected activities.2.Takethe following affirmative action necessary toeffectuate the policiesof the Act.(a)Make whole the employees named below, in themanner set forth in the remedy section of this decison.CuahtemocAnguianoAvitio A. CarrilloJesse R. DominguezAnastacio DominquezJr.AlvaroFuentesThomasB. GallegosJr.Joe GaitanBillGleasonBill LeasureVictor LeijaSalvador MachucaEzequiel MataMario MattaKevin NicholsDerrill PopeJames PopeLouis RodriquezJames RoweDale SmithElivorio SotoOrvie SpringsMike Tapia(b)Offer thebelow named employees immediate andfull reinstatement to their former positionsof employ-mentor, ifsuch positions no longer exist,to substantiallyequivalent positionsor, if no workis availableor if anyof the belownamed employees would have been includ-ed in any subsequentlayoffs,then establish a preferentialhiring listfor theemployee or employers and reinstatehim or them from that list,before hiring or recallingother,when Respondent resumes hiring,without preju-dice totheirseniorityor otherrights or privileges previ-ouslyenjoyed.Cuahtemoc AnguianoAnastacio Dominguez, Jr.Thomas B. Gallegos, Jr.Salvador Machuca299(c)Make the employees named above in paragraph2(b) whole for any loss ofearningsor other benefits suf-fered as a result of their terminationon February 11,1983, in the manner set forth in the remedy section ofthe decision.(d) Remove fromitsfiles any reference to the unlaw-ful discharges and notify the employees in writing thatthis has been done and that the discharges will not beused against them in any way.(e) Post at each of its Midland,Texasjobsites, and itspersonneloffice, copies of theattached notice marked"Appendix."96 Copiesof thenotice, on formsprovidedby theRegionalDirector for Region 16, after beingsigned bytheRespondent'sauthorized representative,shall beposted bythe Respondent immediately upon re-ceipt and maintainedfor 60consecutive days in conspic-uous places including all placeswherenotices to employ-ees are customarily posted.Reasonable steps shall betaken by theRespondent to ensure that the notices arenot altered,defaced, or covered by any othermaterial.(f)Notify theRegional Director in writingwithin 20days from the date of this Order whatsteps the Re-spondent has takento comply.IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violationsof the Act notspecifically found.90 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."